 



Exhibit 10.1

EXECUTION VERSION
 
Dated 19 December 2005
TERM FACILITY AGREEMENT
US$160,000,000
FACILITY AGREEMENT
for
CASTLEWILDER
as Borrower
arranged by
BANC OF AMERICA SECURITIES LLC
with
BANK OF AMERICA, N.A.
acting as Administrative Agent
 
WHITE & CASE
5 Old Broad Street
London EC2N 1DW

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Clause
  Page 1.  
DEFINITIONS AND INTERPRETATION
    1      
1.1 Definitions
    1      
1.2 Construction
    11      
1.3 Third party rights
    12      
 
        2.  
THE FACILITY
    13      
2.1 The Facility
    13      
2.2 [Reserved]
    13      
2.3 Finance Parties’ Rights and Obligations
    13      
 
        3.  
PURPOSE
    13      
3.1 Purpose
    13      
3.2 Monitoring
    13      
 
        4.  
CONDITIONS OF UTILISATION
    13      
4.1 Initial conditions precedent
    13      
4.2 Further conditions precedent
    14      
 
        5.  
UTILISATION
    14      
5.1 Delivery of a Utilisation Request
    14      
5.2 Completion of a Utilisation Request
    14      
5.3 Currency and amount
    14      
5.4 Lenders’ participation
    15      
 
        6.  
REPAYMENT
    15      
6.1 Repayment of the Loan
    15      
6.2 Reborrowing
    15      
 
        7.  
PREPAYMENT AND CANCELLATION
    16      
7.1 Illegality
    16      
7.2 Voluntary Prepayment of the Loan
    16      
7.3 Right of Repayment and Cancellation in Relation to a Single Lender
    16      
7.4 Restrictions
    17      
7.5 Extension of Maturity Date
    17      
 
        8.  
INTEREST
    18      
8.1 Calculation of Interest
    18      
8.2 Payment of Interest
    18      
8.3 Margin Adjustment
    18      
8.4 Default Interest
    19      
8.5 Notification of Rates of Interest
    19      
 
        9.  
INTEREST PERIODS; CONVERSIONS
    20      
9.1 Selection of Interest Periods
    20      
9.2 Conversions
    20      
9.3 Non-Business Days
    20  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

             
Clause
  Page 10.  
CHANGES TO THE CALCULATION OF INTEREST
    21      
10.1 [Reserved]
    21      
10.2 Market disruption
    21      
10.3 Alternative Basis of Interest or Funding
    21      
10.4 Break Costs
    21      
 
        11.  
FEES
    22      
11.1 Upfront Fee
    22      
11.2 Arrangement Fee
    22      
11.3 Agency Fee
    22      
 
        12.  
TAX GROSS UP AND INDEMNITIES
    22      
12.1 Definitions
    22      
12.2 Tax Gross-Up
    23      
12.3 Tax Indemnity
    23      
12.4 Tax Credit
    24      
12.5 Stamp Taxes
    25      
12.6 Value Added Tax
    25      
 
        13.  
INCREASED COSTS
    25      
13.1 Increased Costs
    25      
13.2 Increased Cost Claims
    26      
13.3 Exceptions
    26      
 
        14.  
OTHER INDEMNITIES
    26      
14.1 Currency Indemnity
    26      
14.2 Other Indemnities
    27      
14.3 Indemnity to the Administrative Agent
    28      
 
        15.  
MITIGATION BY THE LENDERS
    28      
15.1 Mitigation
    28      
15.2 Limitation of Liability
    28      
 
        16.  
COSTS AND EXPENSES
    28      
16.1 Transaction Expenses
    28      
16.2 Amendment Costs
    29      
16.3 Enforcement Costs
    29      
 
        17.  
REPRESENTATIONS AND WARRANTIES
    29      
17.1 Corporate Existence and Status
    29      
17.2 Binding Obligations
    30      
17.3 Non-conflict with other Obligations
    30      
17.4 Power and Authority
    30      
17.5 Governmental Authorisation and Other Consents
    30      
17.6 Validity and Admissibility in Evidence
    30      
17.7 [Reserved]
    31      
17.8 No Filing or Stamp Taxes
    31      
17.9 No Default
    31  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

             
Clause
  Page    
17.10 No Misleading Information
    31      
17.11 Financial Statements
    32      
17.12 Margin Regulations
    32      
17.13 Ownership of Property and Security
    32      
17.14 Taxes
    32      
17.15 Material Subsidiaries; Equity Interests
    33      
17.16 Compliance with Laws
    33      
17.17 Pari Passu Ranking
    33      
17.18 No Proceedings Pending or Threatened
    33      
17.19 Guaranties
    33      
 
        18.  
INFORMATION UNDERTAKINGS
    33      
18.1 Notification of Default
    34      
18.2 “Know Your Customer” Checks
    34      
 
        19.  
[RESERVED]
    35      
 
        20.  
GENERAL UNDERTAKINGS
    35      
20.1 Authorisations
    35      
20.2 Compliance with Laws and Contractual Obligations
    35      
20.3 Negative Pledge
    35      
20.4 Disposals
    37      
20.5 Change of Business
    38      
20.6 Payment of Obligations
    38      
20.7 Preservation of Existence
    38      
20.8 Books and Records
    39      
20.9 [Reserved]
    39      
20.10 Use of Proceeds
    39      
20.11 Transactions with Affiliates
    39      
20.12 Governing Law and Enforcement
    39      
 
        21.  
EVENTS OF DEFAULT
    40      
21.1 Non-payment
    40      
21.2 Other Obligations
    40      
21.3 Misrepresentation
    40      
21.4 Insolvency
    40      
21.5 Insolvency Proceedings
    40      
21.6 Creditors’ Process
    41      
21.7 Ownership of the Borrower and CTL
    41      
21.8 Unlawfulness
    41      
21.9 Guaranty Default
    41      
21.10 Acceleration
    42      
 
        22.  
CHANGES TO THE LENDERS
    42      
22.1 Assignments and Transfers by the Lenders
    42      
22.2 Conditions of Assignment or Transfer
    42      
22.3 Assignment or Transfer Fee
    43  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

             
Clause
  Page    
22.4 Limitation of Responsibility of Existing Lenders
    44      
22.5 Procedure for Transfer
    45      
22.6 Copy of Transfer Certificate to Borrower
    46      
22.7 Disclosure of Information
    46      
22.8 Participations
    46      
22.9 Limitations upon Participant Rights
    47      
 
        23.  
ROLE OF THE ADMINISTRATIVE AGENT AND THE ARRANGER
    47      
23.1 Appointment of the Administrative Agent
    47      
23.2 Duties of the Administrative Agent
    47      
23.3 Role of the Arranger
    48      
23.4 No Fiduciary Duties
    48      
23.5 Business with the Group
    48      
23.6 Rights and Discretions of the Administrative Agent
    48      
23.7 Majority Lenders’ Instructions
    49      
23.8 Responsibility for Documentation
    50      
23.9 Exclusion of Liability
    50      
23.10 Lenders’ Indemnity to the Administrative Agent
    50      
23.11 Resignation of the Administrative Agent
    51      
23.12 Confidentiality
    51      
23.13 Relationship with the Lenders
    52      
23.14 Credit Appraisal by the Lenders
    52      
23.15 [Reserved]
    52      
23.16 [Reserved]
    52      
23.17 Deduction from Amounts Payable by the Administrative Agent
    52      
 
        24.  
CONDUCT OF BUSINESS BY THE FINANCE PARTIES
    53      
 
        25.  
SHARING AMONG THE FINANCE PARTIES
    53      
25.1 Payments to Finance Parties
    53      
25.2 Redistribution of Payments
    53      
25.3 Recovering Finance Party’s Rights
    54      
25.4 Reversal of Redistribution
    54      
25.5 Exceptions
    54      
 
        26.   PAYMENT MECHANICS     55      
26.1 Payments to the Administrative Agent
    55      
26.2 Distributions by the Administrative Agent
    55      
26.3 Distributions to an Obligor
    55      
26.4 Clawback
    55      
26.5 Partial Payments
    56      
26.6 No Set-off by the Borrower
    56      
26.7 Business Days
    56      
26.8 Currency of Account
    56      
26.9 Change of Currency
    57  

(iv)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

             
Clause
  Page 27.  
SET-OFF
    57      
 
        28.  
NOTICES
    57      
28.1 Communications in Writing
    57      
28.2 Addresses
    58      
28.3 Delivery
    58      
28.4 Notification of Address and Fax Number
    59      
28.5 Electronic Communication
    59      
28.6 English Language
    59      
 
        29.  
CALCULATIONS AND CERTIFICATES
    60      
29.1 Accounts
    60      
29.2 Certificates and Determinations
    60      
29.3 Day Count Convention
    60      
 
        30.  
PARTIAL INVALIDITY
    60      
 
        31.  
REMEDIES AND WAIVERS
    60      
 
        32.  
AMENDMENTS AND WAIVERS
    60      
32.1 Required Consents
    60      
32.2 Exceptions
    61      
 
        33.  
COUNTERPARTS
    61      
 
        34.  
GOVERNING LAW
    61      
 
        35.  
ENFORCEMENT
    61      
35.1 Jurisdiction
    61      
35.2 Service of Process
    63      
 
        36.  
USA PATRIOT ACT NOTICE
    63  

         
SCHEDULE 1 THE ORIGINAL PARTIES
    64  
SCHEDULE 2 CONDITIONS PRECEDENT
    66  
SCHEDULE 3 REQUESTS AND NOTICES
    69  
SCHEDULE 4 MANDATORY COST FORMULA
    71  
SCHEDULE 5 FORM OF TRANSFER CERTIFICATE
    74  
SCHEDULE 6 EXISTING SECURITY
    76  
SCHEDULE 7 MATERIAL SUBSIDIARIES AND EQUITY INTERESTS
    77  
SCHEDULE 8 FORM OF PARENT GUARANTY
    78  
SCHEDULE 9 FORM OF CTL GUARANTY
    79  
SIGNATORIES
    1  

(v)



--------------------------------------------------------------------------------



 



THIS TERM FACILITY AGREEMENT (this “Agreement”) is dated 19 December 2005 and
made between:

(1)   CASTLEWILDER, an Irish unlimited company having its registered office at
Wilton Place Dublin 2, Ireland and with company no. 260382 (the “Borrower”);  
(2)   BANC OF AMERICA SECURITIES LLC as mandated lead arranger (the “Arranger”);
  (3)   THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 as lenders
(the “Original Lenders”);   (4)   BANK OF AMERICA, N.A. as Administrative Agent
of the other Finance Parties (the “Administrative Agent”); and   (5)   JPMORGAN
CHASE BANK, N.A. as Syndication Agent; and   (6)   BNP PARIBAS, as Documentation
Agent.

IT IS AGREED as follows:
SECTION 1
INTERPRETATION

1.   DEFINITIONS AND INTERPRETATION

1.1   Definitions

    In this Agreement:       “Additional Cost Rate” has the meaning given to it
in Schedule 4 (Mandatory Cost Formula).       “Affiliate” means, in relation to
any person, a Subsidiary of that person or a Holding Company of that person or
any other Subsidiary of that Holding Company.       “Applicable Percentage”
means, in respect of any Lender (a) at any time on or before the Utilisation
Date, the percentage that such Lender’s Commitment bears to the Total
Commitments, and (b) at any time after the Utilisation Date, the percentage that
such Lender’s participation in the principal amount of the Loan then outstanding
bears to the total principal amount of the Loan then outstanding.      
“Approved Fund” means any Fund that is administered or managed by:

  (a)   a Lender;     (b)   an Affiliate of a Lender; or

 



--------------------------------------------------------------------------------



 



  (c)   an entity or an Affiliate of an entity that administers or manages a
Lender.

    “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.       “Assignee Group” means two or more
Eligible Assignees that are Affiliates of one another or two or more Approved
Funds managed by the same investment adviser.       “Authorisation” means an
authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation or registration.       “Available Facility” means the aggregate for
the time being of each Lender’s Commitment.       “Bank of America” means Bank
of America, N.A., in its individual capacity.       “Base Rate” means for any
day a fluctuating rate per annum equal to the higher of (a) the Federal Funds
Rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.      
“Base Rate Loan” means the Loan, at any time as it accrues interest based on the
Base Rate.       “Break Costs” means the amount (if any) by which:

  (a)   the interest which a Lender should have received for the period from the
date of receipt of all or any part of its participation in the Loan or Unpaid
Sum to the last day of the current Interest Period in respect of the Loan or
Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the
last day of that Interest Period;

    exceeds:

  (b)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

2



--------------------------------------------------------------------------------



 



    “Business Day” means a day (other than a Saturday or Sunday) on which banks
are open for general business in London, Dublin, Ireland, New York City and San
Francisco, California.       “Closing Date” means the date on which all the
conditions precedent to Utilisation specified in Schedule 2 hereto are met or
waived.       “Commitment” means:

  (a)   in relation to an Original Lender, the amount set opposite its name
under the heading “ Commitment” in Part II of Schedule 1 (The Original Parties)
and the amount of any other Commitment transferred to it under this Agreement;
and     (b)   in relation to any other Lender, the amount of any Commitment
transferred to it under this Agreement,

    to the extent not cancelled, reduced or transferred by it under this
Agreement.       “Confidentiality Undertaking” means a confidentiality
undertaking in such form as agreed between the Guarantors and the Administrative
Agent.       “CTL” has the meaning given to it in the definition of
“Guarantors”.       “Default” means an Event of Default or any event or
circumstance specified in Clause 21 (Events of Default) which would (with the
expiry of a grace period, the giving of notice, the making of any determination
under the Finance Documents or any combination of any of the foregoing) be an
Event of Default.       “Dollars” or “$” means the lawful currency of the United
States of America.       “Eligible Assignee” means:

  (a)   an Existing Lender;     (b)   an Affiliate of an Existing Lender;    
(c)   an Approved Fund; and     (d)   any other person (other than a natural
person) approved by:

  (i)   the Administrative Agent; and     (ii)   unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed), provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

3



--------------------------------------------------------------------------------



 



    “Equity Interests” means, with respect to any person, all of the shares of
capital stock (or other ownership or profit interests) in such person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such person or
warrants, rights or options for the purchase or acquisition from such person of
such shares (or such other interests) and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.       “Eurodollar Base Rate” has the meaning set forth in the
definition of “LIBOR”.       “Event of Default” means any event or circumstance
specified as such in Clause 21 (Events of Default).       “Existing Lender” has
the meaning given to it in Clause 22.1 (Assignments and Transfers by the
Lenders).       “Extended Maturity Date” has the meaning given to it in Clause
7.5 (Extension of Maturity Date).       “Extension Option” has the meaning given
to it in Clause 7.5 (Extension of Maturity Date).       “Facility” means the
term loan facility made available under this Agreement as described in Clause 2
(The Facility).       “Facility Office” means the office or offices notified by
a Lender to the Administrative Agent in writing on or before the date it becomes
a Lender (or, following that date, by not less than five Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement.       “Federal Funds Rate” means, for any day, the rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, however, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America, N.A. on such day on such
transactions as determined by the Administrative Agent.

4



--------------------------------------------------------------------------------



 



    “Fee Letter” means the fee letter dated 22 November 2005 among the
Administrative Agent, the Arranger and the Borrower setting out any of the fees
referred to in Clause 11 (Fees).       “Final Maturity Date” means:

  (a)   if the Extension Option is not exercised in accordance with Clause 7.5
(Extension of Maturity Date), the Initial Maturity Date; and     (b)   if the
Extension Option is exercised in accordance with Clause 7.5 (Extension of
Maturity Date) the Extended Maturity Date.

    “Finance Document” means this Agreement, the Fee Letter, the Guaranties and
any other document designated as such by the Administrative Agent and the
Borrower.       “Finance Party” means the Administrative Agent, the Arranger or
a Lender.       “Financial Indebtedness” means any indebtedness for or in
respect of:

  (a)   moneys borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     (d)   the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with GAAP-IR, be treated as a finance or capital lease;     (e)  
receivables sold or discounted (other than any receivables to the extent they
are sold or discounted on a non-recourse basis);     (f)   any amount raised
under any other transaction (including any forward sale or purchase agreement)
having the commercial effect of a borrowing;     (g)   any derivative
transaction entered into in connection with protection against or benefit from
fluctuation in any rate or price (and, when calculating the value of any
derivative transaction, only the marked to market value shall be taken into
account);     (h)   any counter-indemnity Obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial institution; and     (i)   the amount of any
liability in respect of any guarantee or indemnity for any of the items referred
to in paragraphs (a) to (h) above.

5



--------------------------------------------------------------------------------



 



    “FRB” means the Board of Governors of the Federal Reserve System of the
United States of America.       “Fund” means any Person (other than a natural
person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business.       “GAAP-IR” means generally accepted accounting
principles in the Republic of Ireland.       “Governmental Authority” means the
government of the United States of America, The Republic of Ireland or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
      “Group” means the Parent and its Subsidiaries for the time being.      
“Guaranties” means the guaranties dated 19 December 2005 given by each of the
Parent and CTL in favour of the Administrative Agent (for and on behalf of the
Finance Parties), substantially in the form of Schedule 8 and Schedule 9 (the
“Parent Guaranty” and the “CTL Guaranty” respectively).       “Guarantors” means
Cadence Design Systems, Inc. a Delaware corporation having its principal place
of business at 2655 Seely Avenue, Building 5, San Jose, California 95134 (the
“Parent”) and Cadence Technology Limited, an Irish private limited company
(company no. 261724) having its registered office at Wilton Place, Dublin 2,
Ireland (“CTL”).       “Holding Company” means, in relation to a company or
corporation, any other company or corporation in respect of which it is a
Subsidiary.       “Initial Loan Amount” means the principal amount of the Loan
made by the Lenders on the Utilisation Date.       “Initial Maturity Date” means
31 December 2008.       “Information Memorandum” means the document dated 29
November 2005 and described as an offering memorandum in the form approved by
the Parent concerning the Group which, at the Borrower’s request and on its
behalf, was prepared in relation to this transaction and distributed by the
Arranger to selected financial institutions before the date of this Agreement.  
    “Interest Period” means, in relation to the LIBOR Loan, each period
determined in accordance with Clause 9 (Interest Periods) and, in relation to an
Unpaid Sum, each period determined in accordance with Clause 8.4 (Default
Interest).

6



--------------------------------------------------------------------------------



 



    “Lender” means:

  (a)   any Original Lender; and     (b)   any bank, financial institution,
trust, fund or other entity which has become a Party in accordance with Clause
22 (Changes to the Lenders),

    which in each case has not ceased to be a Party in accordance with the terms
of this Agreement.       “LIBOR” means, for any Interest Period with respect to
the Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

       
LIBOR =
  Eurodollar Base Rate  

  1.00 – Eurodollar Reserve Percentage

    Where,

      “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Loan being made, continued or converted
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.         “Eurodollar Reserve
Percentage” means, for any day during any Interest Period, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the FRB for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). LIBOR shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

    “LIBOR Loan” means the Loan, at any time as it accrues interest based on
LIBOR.

7



--------------------------------------------------------------------------------



 



    “Loan” means the loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.       “Majority Lenders”
means at any time, a Lender or group of Lenders whose Applicable Percentages
aggregate to more than 50%.       “Mandatory Cost” means the percentage per
annum calculated by the Administrative Agent in accordance with Schedule 4
(Mandatory Cost Formula).       “Margin” means, as to a LIBOR Loan, 0.625 per
cent. per annum, and, as to a Base Rate Loan, 0 per cent. per annum, subject to
the provisions of Clause 8.3 (Margin Adjustment).       “Market Disruption
Event” has the meaning given to it in Clause 10.2(b) (Market Disruption).      
“Material Adverse Effect” means:

  (a)   a material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities, condition (financial or
otherwise) of the Borrower, or the Parent and its Subsidiaries taken as a whole;
    (b)   a material impairment of the ability of any Obligor to perform its
obligations under any Finance Document to which it is a party; or     (c)   a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Obligor of any Finance Document to which it is a
party.

    “Material Subsidiary” means, in respect of Subsidiaries of the Borrower at
any time of determination, (i) any Subsidiary that would be a “Material
Subsidiary” as defined in the Parent Guaranty at such time, and (ii) any
Subsidiary that at such time, based upon the most recent financial statements of
the Parent delivered to the Administrative Agent and the Lenders pursuant to the
Parent Guaranty, has total assets exceeding 10% of the consolidated total assets
of the Borrower and its Subsidiaries as determined in accordance with GAAP-IR.  
    “Maturity Extension Date” means, provided an Extended Maturity Date has
arisen, the Initial Maturity Date.       “Month” means a period starting on one
day in a calendar month and ending on the numerically corresponding day in the
next calendar month, except that:

  (a)   (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

8



--------------------------------------------------------------------------------



 



  (b)   if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and     (c)   if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

    The above rules will only apply to the last Month of any period.      
“Obligation” means any obligation for the payment or repayment of Financial
Indebtedness (whether such obligation is present or future, contingent or
otherwise, or as principal or surety or otherwise).       “Obligors” means the
Borrower and the Guarantors.       “Original Financial Statements” means the
Borrower’s audited financial statements for its fiscal year ended 1
January 2005.       “Parent” has the meaning set forth in the definition of
“Guarantors”.       “Parent Guaranty” has the meaning set forth in the
definition of “Guarantors”.       “Participating Member State” means any member
state of the European Communities that adopts or has adopted the euro as its
lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union.       “Party” means a party to this
Agreement.       “Permitted Security” has the meaning set forth in Clause 20.3
(Negative Pledge).       “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.       “Prior SEC Filings” means, in
respect of the Parent, any annual, quarterly or special report filed prior to
the Closing Date by the Parent with the SEC, including all schedules and
attachments thereto, other than materials for which the Parent requested (and
obtained consent or for which it is awaiting consent) non-disclosure for reasons
of confidentiality.       “Protected Party” has the meaning set forth in Clause
12.1(a) (Definitions).       “Quarter Date” means the last day of any Quarter
Period.       “Quarter Period” means a calendar quarter, ending on 31 March, 30
June, 30 September and 31 December of each year.

9



--------------------------------------------------------------------------------



 



    “Quotation Day” means, in relation to any period for which an interest rate
is to be determined, two Business Days before the first day of that period
unless market practice differs in the Relevant Interbank Market in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day will be the last of those days).       “Relevant
Interbank Market” means the London interbank market.       “Repayment
Instalment” has the meaning set forth in Clause 6.1(a) (Repayment of the Loan).
      “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, or the vice
president-finance of the applicable Person, together with, in the case of the
Borrower, the board-appointed agent and each director.       “SEC” means the
Securities and Exchange Commission of the United States of America or any
governmental authority succeeding to any of its principal functions.      
“Security” means any mortgage, pledge, hypothecation, assignment, deposit,
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement), any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing.       “Selection
Notice” means a notice substantially in the form set out in Part II of
Schedule 3 (Selection Notice) given in accordance with Clause 9 (Interest
Periods).       “Subsidiary” of a Person means:

  (i)   a corporation, partnership, joint venture, limited liability company or
other business entity of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person; and     (ii)   a subsidiary
within the meaning of Section 736 of the Companies Act 1985.

    Unless otherwise specified, “Subsidiary” refers to a Subsidiary of the
Borrower.

10



--------------------------------------------------------------------------------



 



    “Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).       “Third Parties
Act” has the meaning given it in Clause 1.3 (Third Party Rights).       “Total
Commitments” means the aggregate of the Commitments, being $160,000,000 as at
the date of this Agreement.       “Transfer Certificate” means a certificate
substantially in the form set out in Schedule 5 (Form of Transfer Certificate)
or any other form agreed between the Administrative Agent and the Borrower.    
  “Transfer Date” means, in relation to a transfer, the later of:

  (a)   the proposed Transfer Date specified in the Transfer Certificate; and  
  (b)   the date on which the Administrative Agent executes the Transfer
Certificate.

    “Unpaid Sum” means any sum due and payable but unpaid by an Obligor under
the Finance Documents.       “Utilisation” means the utilisation of the
Facility.       “Utilisation Date” means the date of the Utilisation, being the
date on which the Loan is to be made.       “Utilisation Request” means a notice
substantially in the form set out in Part I of Schedule 3 (Utilisation Request).
      “VAT” means value added tax as provided for in the Value Added Tax Act
1994 and any other tax of a similar nature.   1.2   Construction

  (a)   Unless a contrary indication appears, any reference in this Agreement
to:

  (i)   the “Administrative Agent”, the “Arranger”, any “Finance Party”, any
“Lender”, any “Obligor” or any “Party” shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;     (ii)  
“assets” includes present and future properties, revenues and rights of every
description;     (iii)   a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended or novated;

11



--------------------------------------------------------------------------------



 



  (iv)   “indebtedness” includes any Obligation (whether incurred as principal
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;     (v)   a “person” includes any person, firm, company,
corporation, government, state or agency of a state or any association, trust or
partnership (whether or not having separate legal personality) or two or more of
the foregoing;     (vi)   a “regulation” includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;     (vii)   a
provision of law is a reference to that provision as amended or re-enacted;    
(viii)   a time of day is a reference to San Francisco time; and     (ix)   the
definitions of terms herein apply equally to the plural and singular forms of
the terms defined.

  (b)   Section, Clause and Schedule headings are for ease of reference only.  
  (c)   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.  
  (d)   A Default (including an Event of Default) is “continuing” if it has not
been remedied or waived.

1.3   Third party rights

  (a)   Unless expressly provided to the contrary in a Finance Document a person
who is not a Party has no right under the Contracts (Rights of Third Parties)
Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit of any
term of this Agreement.     (b)   Notwithstanding any term of any Finance
Document the consent of any person who is not a Party is not required to rescind
or vary this Agreement at any time.

12



--------------------------------------------------------------------------------



 



SECTION 2
THE FACILITY

2.   THE FACILITY   2.1   The Facility       Subject to the terms of this
Agreement, the Lenders make available to the Borrower a dollar term loan
facility in an aggregate amount equal to the Total Commitments.   2.2  
[Reserved]   2.3   Finance Parties’ Rights and Obligations

  (a)   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.     (b)   The rights of each Finance
Party under or in connection with the Finance Documents are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from an Obligor shall be a separate and independent debt.     (c)   A
Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

3.   PURPOSE   3.1   Purpose       The Borrower shall apply all amounts borrowed
by it under the Facility towards its lawful general corporate purposes.   3.2  
Monitoring       No Finance Party is bound to monitor or verify the application
of any amount borrowed pursuant to this Agreement.   4.   CONDITIONS OF
UTILISATION   4.1   Initial conditions precedent       The Borrower may not
deliver a Utilisation Request unless the Administrative Agent has received all
of the documents and other evidence listed in Schedule 2 (Conditions Precedent)
in form and substance satisfactory to the Administrative Agent (save to the
extent that any of the same have been waived by the Majority Lenders). The

13



--------------------------------------------------------------------------------



 



    Administrative Agent shall notify the Borrower and the Lenders promptly upon
being so satisfied.   4.2   Further conditions precedent       The Lenders will
only be obliged to comply with Clause 5.4 (Lenders’ Participation) if on the
date of the Utilisation Request and on the proposed Utilisation Date:

  (a)   no Default is continuing or would result from the proposed Loan; and    
(b)   the representations and warranties set out in Clause 17 (Representations
and Warranties) to be made by the Borrower are true in all respects.

SECTION 3
UTILISATION

5.   UTILISATION   5.1   Delivery of a Utilisation Request       A Borrower may
utilise the Facility by delivery to the Administrative Agent of a duly completed
Utilisation Request not later than 3:00 p.m. 3 Business Days prior to the
proposed Utilisation Date (if the Loan is a LIBOR Loan) or 3:00 p.m. one
Business Day prior to the proposed Utilisation Date (if a Base Rate Loan).   5.2
  Completion of a Utilisation Request

  (a)   Each Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

  (i)   the proposed Utilisation Date is a Business Day not later than 30
December 2005;     (ii)   the currency and amount of the Utilisation comply with
Clause 5.3 (Currency and Amount); and     (iii)   the proposed Interest Period
(if any) complies with Clause 9 (Interest Periods).

  (b)   Only one Loan may be requested.

5.3   Currency and amount

  (a)   The currency specified in a Utilisation Request must be Dollars.     (b)
  The amount of the proposed Loan must be an amount which does not exceed the
Total Commitments.

14



--------------------------------------------------------------------------------



 



5.4   Lenders’ participation

  (a)   If the conditions set out in this Agreement have been met, each Lender
shall make its participation in the Loan available by the Utilisation Date
through its Facility Office.     (b)   The amount of each Lender’s participation
in the Loan will be equal to its Applicable Percentage.     (c)   The
Administrative Agent shall promptly notify each Lender of the amount of the Loan
and the amount of its participation in the Loan.

SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION

6.   REPAYMENT   6.1   Repayment of the Loan

  (a)   The Borrower shall repay the outstanding principal amount of the Loan in
quarterly instalments (a “Repayment Instalment”). A Repayment Instalment shall
fall due on each Quarter Date (commencing with the first Quarter Date in 2006)
in the amounts outlined in the table below:

         
Years from the Closing Date
  Percentage of Initial Loan Amount Payable  
Year 1
  5% per Quarter Date  
Year 2
  7.5% per Quarter Date  
Year 3
  12.5% per Quarter Date

  (b)   Provided that if the Initial Maturity Date is extended pursuant to
Clause 7.5 (Extension of Maturity Date), the percentage of the Initial Loan
Amount payable thereafter shall be:

  (i)   6.25% per Quarter Date in year 3 after the Closing Date; and     (ii)  
6.25% per Quarter Date in year 4 after the Closing Date.

6.2   Reborrowing       The Borrower may not reborrow any part of the Facility
which is repaid.

15



--------------------------------------------------------------------------------



 



7.   PREPAYMENT AND CANCELLATION   7.1   Illegality       If it becomes unlawful
in any applicable jurisdiction for a Lender to perform any of its obligations as
contemplated by this Agreement or to fund or maintain its participation in any
Loan:

  (a)   that Lender shall promptly notify the Administrative Agent upon becoming
aware of that event;     (b)   upon the Administrative Agent notifying the
Borrower, the Commitment of that Lender will be immediately cancelled; and    
(c)   the Borrower shall repay that Lender’s participation in the Loan made to
the Borrower on the last day of the Interest Period for the Loan occurring after
the Administrative Agent has notified the Borrower or, if earlier, the date
specified by the Lender in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

7.2   Voluntary Prepayment of the Loan       The Borrower may prepay the whole
or any part of the Loan (but, if in part, being an amount that reduces the
amount of the Loan by a minimum amount of $1,000,000) at any time without
penalty, subject to reimbursement of any Break Costs or other increased costs
incurred by any Finance Party as a result of such voluntary prepayment.
Voluntary prepayments shall be applied to outstanding Repayment Instalments in
reverse order of maturity.   7.3   Right of Repayment and Cancellation in
Relation to a Single Lender

  (a)   If:

  (i)   any sum payable to any Lender by an Obligor is required to be increased
under paragraph (c) of Clause 12.2 (Tax Gross-Up); or     (ii)   any Lender
claims indemnification from the Borrower under Clause 12.3 (Tax Indemnity) or
Clause 13.1 (Increased Costs),

      the Borrower may, whilst the circumstance giving rise to the requirement
for indemnification continues, give the Administrative Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Loan.     (b)   On receipt of a
notice referred to in paragraph (a) above, the Commitment of that Lender shall
immediately be reduced to zero.

16



--------------------------------------------------------------------------------



 



  (c)   On or before the last day of the Interest Period which ends after the
Borrower has given notice under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in the Loan together with Break Costs and other sums
accrued and due in relation to such repayment.

7.4   Restrictions

  (a)   Any notice of prepayment given by any Party under this Clause 7 shall be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.     (b)   Any
prepayment under this Agreement shall be made together with accrued interest on
the amount prepaid and, subject to any Break Costs, without premium or penalty.
    (c)   The Borrower shall not repay or prepay all or any part of the Loan
except at the times and in the manner expressly provided for in this Agreement.

7.5   Extension of Maturity Date

  (a)   The Borrower may, by notice to the Administrative Agent (who shall
promptly notify the Lenders) not later than 35 days and not earlier than 45 days
prior to the second anniversary of the Closing Date, request an extension of the
Initial Maturity Date for an additional 365 days.     (b)   Each Lender, acting
in its sole and individual discretion, shall, by notice to the Administrative
Agent given not later than the date that is 20 days prior to the second
anniversary of the Closing Date, advise the Administrative Agent whether or not
such Lender agrees to such extension. The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree.     (c)   The
Administrative Agent shall notify the Borrower of each Lender’s determination
under this Clause 7.5 no later than the date 15 days prior to the second
anniversary of the Closing Date (or, if such date is not a Business Day, on the
next preceding Business Day).     (d)   If all the Lenders agree to extend the
Initial Maturity Date then, effective as of the second anniversary of the
Closing Date, the Initial Maturity Date shall be extended to the date falling
365 days thereafter (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day) (the
“Extended Maturity Date”).     (e)   Notwithstanding the foregoing, the
extension of the Initial Maturity Date pursuant to this Clause 7.5 (the
“Extension Option”) shall not be effective with respect to any Lender unless:

17



--------------------------------------------------------------------------------



 



  (i)   no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto; and     (ii)   the representations
and warranties contained in Clause 17 (Representations and Warranties) are true
and correct on and as of the date of such extension, as though made on and as of
such date (or, if such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).

SECTION 5
COSTS OF UTILISATION

8.   INTEREST   8.1   Calculation of Interest       The rate of interest on the
Loan for each Interest Period is the percentage rate per annum which is the
aggregate of the applicable:

  (a)   Margin;     (b)   LIBOR (if a LIBOR Loan) or Base Rate (if a Base Rate
Loan); and     (c)   Mandatory Cost (if any).

8.2   Payment of Interest       The Borrower shall pay accrued interest on the
LIBOR Loan on the last day of each Interest Period (and, if the Interest Period
is longer than three Months, on the dates falling at three monthly intervals
after the first day of the Interest Period), and shall pay interest on the Base
Rate Loan on each Quarter Date.   8.3   Margin Adjustment

  (a)   Save as provided in Clause 8.3(b) below (Margin Adjustment), the Margin
in relation to the Loan shall be the rate applicable to the Loan as specified in
the definition of Margin contained in Clause 1.1 (Definitions); and     (b)   If
the Consolidated Leverage Ratio (as such term is defined in the Parent
Guaranty), in respect of the twelve month period ending on the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 11(a) of the Parent Guaranty (Financial Statements) is
within the range of ratios set out in the “Consolidated Leverage Ratio” column
below, then the Margin, as of the date such financial statements are required to
be delivered under the Parent Guaranty, shall be reduced or increased to (or
shall remain the same as) the percentage per annum as set out opposite the
relevant range in the relevant “Applicable Margin” column below.

18



--------------------------------------------------------------------------------



 



                          Applicable Margin %   Applicable Margin %  
Consolidated Leverage Ratio   (LIBOR Loan)   (Base Rate Loan)  
Less than 1:00
    0.50       0    
Less than or equal to 2.00 but greater than or equal to 1:00
    0.625       0    
Greater than 2.00
    0.75       0  

8.4   Default Interest

  (a)   If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is 2 per cent. higher than the rate
which would have been payable if the overdue amount had, during the period of
non payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods (if applicable), of a duration selected by the
Administrative Agent (acting reasonably). Any interest accruing under this
Clause 8.4 shall be immediately payable by the Obligor on demand by the
Administrative Agent.     (b)   If any overdue amount consists of all or part of
the LIBOR Loan which became due on a day which was not the last day of an
Interest Period relating to the Loan:

  (i)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to the
Loan; and     (ii)   the rate of interest applying to the overdue amount during
that first Interest Period shall be 2 per cent. higher than the rate which would
have applied if the overdue amount had not become due.

  (c)   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount, at the end of each Interest Period
applicable to that overdue amount, if a LIBOR Loan, or immediately if a Base
Rate Loan, but will in any event remain immediately due and payable.

8.5   Notification of Rates of Interest       The Administrative Agent shall
promptly notify the Lenders and the Borrower of the determination of a rate of
interest under this Agreement.

19



--------------------------------------------------------------------------------



 



9.   INTEREST PERIODS; CONVERSIONS   9.1   Selection of Interest Periods

  (a)   The Borrower may select an Interest Period for the LIBOR Loan in the
Utilisation Request for the Loan or (if the Loan has already been borrowed) in a
Selection Notice.     (b)   The Selection Notice for the LIBOR Loan is
irrevocable and must be delivered to the Administrative Agent by the Borrower
not later than 3:00 p.m. three Business Days prior to the end of any current
Interest Period.     (c)   If the Borrower fails in connection with the LIBOR
Loan to deliver a Selection Notice to the Administrative Agent in accordance
with paragraph (b) above, the relevant Interest Period for the LIBOR Loan will
be one Month.     (d)   Subject to this Clause 9, the Borrower may select an
Interest Period of 1, 2, 3 or 6 Months, or any other period agreed between the
Borrower and the Administrative Agent (acting on the instructions or with the
consent of all Lenders), subject to availability.     (e)   The Interest Period
for the LIBOR Loan shall not extend beyond the Final Maturity Date.     (f)  
Each Interest Period for the LIBOR Loan shall start on the Utilisation Date or
(if already made) on the last day of its preceding Interest Period, or on the
date of conversion from a Base Rate Loan pursuant to Clause 9.2 (Conversions).

9.2   Conversions       Provided that the Borrower may not convert to or select
a new Interest Period for a LIBOR Loan at any time when a Default exists, the
Borrower may (a) convert the LIBOR Loan on the last day of the applicable
Interest Period to a Base Rate Loan, or (b) convert the Base Rate Loan at any
time to a LIBOR Loan. That election may be made by telephonic request to the
Administrative Agent no later than (i) 9:00 a.m. on the third Business Day
before the conversion date or the last day of the Interest Period, as the case
may be (for conversion to a LIBOR Loan) and (ii) no later than 9:00 a.m. on the
last day of the Interest Period (for conversion to the Base Rate Loan). Each
telephonic notice given by the Borrower pursuant to this Clause 9.2 must be
confirmed promptly by delivery to the Administrative Agent of a written
Selection Notice.   9.3   Non-Business Days       If an Interest Period would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).

20



--------------------------------------------------------------------------------



 



10.   CHANGES TO THE CALCULATION OF INTEREST   10.1   [Reserved]   10.2   Market
disruption

  (a)   If a Market Disruption Event occurs in relation to the LIBOR Loan for
any Interest Period, then the rate of interest on each Lender’s share of the
Loan for the Interest Period shall be the percentage rate per annum which is the
sum of:

  (i)   the Margin;     (ii)   the rate notified to the Administrative Agent by
that Lender as soon as practicable and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its participation
in the Loan from whatever source it may reasonably select; and     (iii)   the
Mandatory Cost, if any, applicable to that Lender’s participation in the Loan.

  (b)   In this Agreement “Market Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the Eurodollar Base Rate is not available; or     (ii)   before close of
business in London on the Quotation Day for the relevant Interest Period, the
Administrative Agent receives notifications from a Lender or group of Lenders
(whose participations in the Loan exceed 50 per cent. of the Loan) that the cost
to it or them of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR.

10.3   Alternative Basis of Interest or Funding

  (a)   If a Market Disruption Event occurs and the Administrative Agent or the
Borrower so requires, the Administrative Agent and the Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest.     (b)   Any alternative
basis agreed pursuant to paragraph (a) above shall, with the prior consent of
all the Lenders and the Borrower, be binding on all Parties.

10.4   Break Costs

  (a)   The Borrower shall, within ten Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of the LIBOR Loan or Unpaid Sum being paid by the Borrower on a day other than
the last day of an Interest Period for the LIBOR Loan or Unpaid Sum.

21



--------------------------------------------------------------------------------



 



  (b)   Each Lender shall, as soon as reasonably practicable after a demand by
the Administrative Agent, provide a certificate confirming the amount and the
calculation of its Break Costs for any Interest Period in which they accrue.

11.   FEES   11.1   Upfront Fee       The Borrower shall pay to the Arranger
(for the account of each Lender) a fee in the amount and at the time agreed in
the Fee Letter.   11.2   Arrangement Fee       The Borrower shall pay to the
Arranger an arrangement fee in the amount and at the time agreed in the Fee
Letter.   11.3   Agency Fee       The Borrower shall pay to the Administrative
Agent (for its own account) an agency fee in the amount and at the time agreed
in the Fee Letter.

SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

12.   TAX GROSS UP AND INDEMNITIES   12.1   Definitions

  (a)   In this Agreement:         “Protected Party” means a Finance Party which
is or will be subject to any liability, or required to make any payment, for or
on account of Tax in relation to a sum received or receivable (or any sum deemed
for the purposes of Tax to be received or receivable) under a Finance Document.
        “Tax Credit” means a credit against, relief or remission for, or
repayment of any Tax.         “Tax Deduction” means a deduction or withholding
for or on account of Tax from a payment under a Finance Document.         “Tax
Payment” means either the increase in a payment made by an Obligor to a Finance
Party under Clause 12.2 (Tax Gross-Up) or a payment made under Clause 12.3 (Tax
Indemnity).

22



--------------------------------------------------------------------------------



 



12.2   Tax Gross-Up

  (a)   The Borrower shall, and shall ensure that each Obligor shall make all
payments to be made by it without any Tax Deduction, unless a Tax Deduction is
required by law.     (b)   The Borrower shall promptly upon becoming aware that
an Obligor must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Administrative Agent accordingly.
Similarly, a Lender shall notify the Administrative Agent on becoming so aware
in respect of a payment payable to that Lender. If the Administrative Agent
receives such notification from a Lender it shall notify that Obligor.     (c)  
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.     (d)   If an Obligor is
required to make a Tax Deduction, that Obligor shall make that Tax Deduction and
any payment required in connection with that Tax Deduction within the time
allowed and in the minimum amount required by law.     (e)   Within 30 days of
making either a Tax Deduction or any payment required in connection with that
Tax Deduction, the Obligor making that Tax Deduction shall deliver to the
Administrative Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.     (f)   Any Finance Party that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower (or other Obligor, as appropriate) is located, or any treaty to which
such jurisdiction is a party, with respect to payments under a Finance Document
shall deliver to the Borrower (or other Obligor, as appropriate) (with a copy to
the Administrative Agent), such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Obligor as will
permit such payments to be made without withholding or at a reduced rate,
provided that such Finance Party is legally entitled to complete, execute and
deliver such documentation and in such Finance Party’s reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Finance Party.

12.3   Tax Indemnity

  (a)   The Borrower shall (within ten Business Days of demand by the
Administrative Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which

23



--------------------------------------------------------------------------------



 



      will be or has been (directly or indirectly) suffered by a Protected Party
for or on account of Tax by that Protected Party in respect of a Finance
Document.     (b)   Paragraph (a) above shall not apply:

  (i)   with respect to any Tax assessed on a Finance Party:

  (A)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or     (B)   under the
law of the jurisdiction in which that Finance Party’s Facility Office is located
in respect of amounts received or receivable in that jurisdiction,

      if that Tax is imposed on or calculated by reference to the net profits or
net income received or receivable by that Finance Party; or

  (ii)   to the extent a loss, liability or cost:

  (A)   is compensated for by an increased payment under Clause 12.2 (Tax
Gross-Up); or     (B)   would have been compensated for by an increased payment
under Clause 12.2 (Tax Gross-Up) but was not so compensated solely because of a
failure by the relevant Protected Party to comply with its obligations in Clause
12.2(f).

  (c)   A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrower.     (d)   A Protected Party shall, on receiving a
payment from an Obligor under this Clause 12.3, notify the Administrative Agent.

12.4   Tax Credit       If an Obligor makes a Tax Payment and the relevant
Finance Party determines that:

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and     (b)   that Finance
Party has obtained, utilised and retained that Tax Credit,

    the Finance Party shall pay an amount to the Obligor which that Finance
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the Obligor.

24



--------------------------------------------------------------------------------



 



12.5   Stamp Taxes       The Borrower shall pay and, within ten Business Days of
demand, indemnify each Finance Party against any cost, loss or liability that
Finance Party incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.   12.6   Value Added
Tax

  (a)   All amounts set out, or expressed to be payable under a Finance Document
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to paragraph (c) below,
if VAT is chargeable on any supply made by any Finance Party to any Party under
a Finance Document, that Party shall pay to the Finance Party (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).     (b)   Where a Finance Document requires any Party to
reimburse a Finance Party for any costs or expenses, that Party shall also at
the same time pay and indemnify the Finance Party against all VAT incurred by
the Finance Party in respect of the costs or expenses to the extent that the
Finance Party reasonably determines that neither it nor any other member of the
group of which it is a member for VAT purposes is entitled to credit or
repayment from the relevant tax authority in respect of the VAT.

13.   INCREASED COSTS   13.1   Increased Costs

  (a)   Subject to Clause 13.3 (Exceptions) the Borrower shall, within ten
Business Days of a demand by the Administrative Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation or (ii) compliance with any law or regulation made after the date of
this Agreement.     (b)   In this Agreement “Increased Costs” means:

  (i)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;     (ii)   an additional or
increased cost; or     (iii)   a reduction of any amount due and payable under
any Finance Document,

25



--------------------------------------------------------------------------------



 



    which is incurred or suffered by a Finance Party or any of its Affiliates to
the extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
  13.2   Increased Cost Claims

  (a)   A Finance Party intending to make a claim pursuant to Clause 13.1
(Increased Costs) shall notify the Administrative Agent of the event giving rise
to the claim, following which the Administrative Agent shall promptly notify the
Borrower.     (b)   Each Finance Party shall, as soon as practicable after a
demand by the Administrative Agent, provide a certificate confirming the amount
of its Increased Costs together with the calculation of such amount.

13.3   Exceptions

  (a)   Clause 13.1 (Increased Costs) does not apply to the extent any Increased
Cost is:

  (i)   attributable to a Tax Deduction required by law to be made by an
Obligor;     (ii)   compensated for by Clause 12.3 (Tax Indemnity) (or would
have been compensated for under Clause 12.3 (Tax Indemnity) but was not so
compensated solely because any of the exclusions in paragraph (b) of Clause 12.3
(Tax Indemnity) applied);     (iii)   compensated for by the payment of the
Mandatory Cost;     (iv)   attributable to the wilful breach by the relevant
Finance Party or its Affiliates of any law or regulation; or     (v)   not
notified to the Borrower in accordance with Clause 13.1(a) (Increased Costs)
within 60 days of such Increased Costs arising.

  (b)   In this Clause 13.3, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 12.1 (Definitions).

14.   OTHER INDEMNITIES   14.1   Currency Indemnity

  (a)   If any sum due from an Obligor under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

  (i)   making or filing a claim or proof against that Obligor; or

26



--------------------------------------------------------------------------------



 



  (ii)   obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

      the Borrower shall and shall procure that any such other Obligor shall as
an independent obligation, within ten Business Days of demand, indemnify each
Finance Party to whom that Sum is due against any cost, loss or liability
arising out of or as a result of the conversion including any discrepancy
between (A) the rate of exchange used to convert that Sum from the First
Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.     (b)   Each
Obligor waives any right it may have in any jurisdiction to pay any amount under
the Finance Documents in a currency or currency unit other than that in which it
is expressed to be payable.

14.2   Other Indemnities       The Borrower shall (or shall procure that an
Obligor will), within ten Business Days of demand, indemnify each Finance Party
and their respective affiliates and their officers, directors, employees, agents
and advisers from and against all losses, liabilities, claims, damages and
reasonable and documented out-of-pocket costs and expenses incurred by that
Finance Party as a result of:

  (a)   the occurrence of any Event of Default;     (b)   a failure by an
Obligor to pay any amount due under a Finance Document on its due date,
including without limitation, any cost, loss or liability arising as a result of
Clause 25 (Sharing Among the Finance Parties);     (c)   funding, or making
arrangements to fund, its participation in the Loan requested by the Borrower in
a Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of default or
negligence by that Lender alone);     (d)   the Borrower’s use of the proceeds
of the Loan; or     (e)   the Loan (or part of the Loan) not being prepaid in
accordance with a notice of prepayment given by the Borrower,

    including but not limited to reasonable and documented legal fees. This
indemnification shall survive and continue for the benefit of all such Persons
or entities.

27



--------------------------------------------------------------------------------



 



14.3   Indemnity to the Administrative Agent       The Borrower shall promptly
indemnify the Administrative Agent against any cost, loss or liability
(including all reasonable and documented legal fees) incurred by the
Administrative Agent (acting reasonably) as a result of:

  (a)   investigating any event which it reasonably believes is a Default; or  
  (b)   acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

15.   MITIGATION BY THE LENDERS   15.1   Mitigation

  (a)   Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 12 (Tax Gross-Up and
Indemnities), Clause 13 (Increased Costs) or paragraph 3 of Schedule 4
(Mandatory Cost Formula) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.     (b)   Paragraph (a) above does not in any way limit the Obligations
of any Obligor under the Finance Documents.

15.2   Limitation of Liability

  (a)   The Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation).     (b)   A Finance Party is not obliged to
take any steps under Clause 15.1 (Mitigation) if, in the opinion of that Finance
Party (acting reasonably), to do so might be prejudicial to it.

16.   COSTS AND EXPENSES   16.1   Transaction Expenses       The Borrower shall
promptly on demand pay the Administrative Agent and the Arranger the amount of
all reasonable and documented out-of-pocket costs and expenses (including legal
fees) reasonably incurred by any of them in connection with the negotiation,
preparation, due diligence, printing, execution, administration, syndication and
closing of:

  (a)   this Agreement and any other documents referred to in this Agreement;
and

28



--------------------------------------------------------------------------------



 



  (b)   any other Finance Documents executed after the date of this Agreement.

16.2   Amendment Costs       If (a) an Obligor requests an amendment, waiver or
consent to, in respect of or under a Finance Document or (b) an amendment is
required pursuant to Clause 26.9 (Change of Currency), of or in relation to any
Finance Document, the Borrower shall, within ten Business Days of demand,
reimburse the Administrative Agent for the amount of all reasonable and
documented costs and expenses (including legal fees) reasonably incurred by the
Administrative Agent in responding to, evaluating, negotiating or complying with
that request or requirement.   16.3   Enforcement Costs       The Borrower
shall, within ten Business Days of demand, pay to each Finance Party the amount
of all reasonable and documented costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

SECTION 7
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

17.   REPRESENTATIONS AND WARRANTIES       The Borrower makes the
representations and warranties set out in this Clause 17 to each Finance Party
on the Closing Date, the Utilisation Date and the Maturity Extension Date (if
any).   17.1   Corporate Existence and Status

  (a)   Each of the Borrower and each of its Material Subsidiaries is a
corporation, duly incorporated and validly existing and, where incorporated in a
jurisdiction which recognizes the concept, in good standing under the law of its
jurisdiction of incorporation.     (b)   Each of the Borrower and each of its
Material Subsidiaries has all requisite power and authority and all requisite
government licences, consents, authorisations and approvals to:

  (i)   own or lease its assets and carry on its business as it is being
conducted as at the date of this Agreement; and     (ii)   execute and deliver,
and perform its obligations under, the Finance Documents to which it is a party.

29



--------------------------------------------------------------------------------



 



17.2   Binding Obligations       The obligations expressed to be assumed by the
Borrower and CTL in each Finance Document to which it is a party are, subject to
any general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered pursuant to Clause 4 (Conditions of
Utilisation), legal, valid, binding and enforceable obligations.   17.3  
Non-conflict with other Obligations       The execution and delivery, and
performance of its obligations by the Borrower and CTL of, and the transactions
contemplated by, the Finance Documents to which it is a party do not and will
not conflict with:

  (a)   any law or regulation applicable to it;     (b)   its or any of its
Subsidiaries’ respective constitutional documents; or     (c)   any agreement or
instrument binding upon it or any of its respective Subsidiaries;     (d)   the
ownership or lease of any property or assets belonging to it or any of its
respective Subsidiaries; or     (e)   any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which it or any of its
respective Subsidiaries are subject.

17.4   Power and Authority       Each of the Borrower and CTL has the power to
enter into, perform and deliver, and has taken all necessary corporate or other
organisational action to authorise its entry into, performance of its
obligations under and delivery of, the Finance Documents to which it is a party
and the transactions contemplated by those Finance Documents.   17.5  
Governmental Authorisation and Other Consents       No approval, consent,
exemption, authorisation or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Finance Party of this Agreement or any other Finance Document.  
17.6   Validity and Admissibility in Evidence       All Authorisations required
or desirable:

  (a)   to enable each of the Borrower and CTL lawfully to enter into, exercise
its respective rights and comply with its respective obligations in the Finance
Documents to which it is a party; and

30



--------------------------------------------------------------------------------



 



  (b)   to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation,

    have been obtained or effected and are in full force and effect.

17.7   [Reserved]   17.8   No Filing or Stamp Taxes       Under the law of the
jurisdiction of incorporation of each of the Borrower and CTL, it is not
necessary that any of the Finance Documents to which it is party be filed,
recorded or enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar tax be paid on or in relation to the
Finance Documents or the transactions contemplated by the Finance Documents.  
17.9   No Default

  (a)   No Event of Default is continuing or would reasonably be expected to
result from the making of any Utilisation.     (b)   No other event or
circumstance is outstanding which would reasonably be expected to have a
Material Adverse Effect.

17.10   No Misleading Information       The Obligors have made available to the
Administrative Agent and the Lenders, pursuant to the Prior SEC Filings or
otherwise, all material agreements, instruments and corporate or other
restrictions to which they or any of their Subsidiaries is subject, and all
other matters known to them, that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect. No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Obligor to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Finance Document (in
each case, as modified or supplemented by other information so furnished) and
disclosed or referenced in the Information Memorandum contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein not misleading, in the light of the circumstances under which
they were made; provided that any such information published by Gartner
Dataquest and appearing in the Information Memorandum shall not be included
within the scope of this Clause 17.10, and provided, further, that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that the projected information is
subject to significant uncertainties and contingencies, many of which are beyond
the Obligors’ control), and that, subject to the statement above that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, no assurance can be given that any projections will be
realized.

31



--------------------------------------------------------------------------------



 



17.11   Financial Statements

  (a)   The Original Financial Statements were prepared in accordance with
GAAP-IR, consistently applied unless expressly disclosed to the Administrative
Agent in writing to the contrary before the date of this Agreement.     (b)  
The Original Financial Statements fairly represent the Borrower’s financial
condition and operations (consolidated) during the relevant fiscal year unless
expressly disclosed to the Administrative Agent in writing to the contrary
before the date of this Agreement.     (c)   The Original Financial Statements
show all material Financial Indebtedness and other liabilities, direct or
contingent of the Borrower as of the date thereof, including liabilities for
taxes, material commitments and Financial Indebtedness.     (d)   There has been
no event or circumstance, either individually or in aggregate, which has had or
would reasonably be expected to have a Material Adverse Effect since 1
January 2005.

17.12   Margin Regulations       The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.   17.13   Ownership of Property and Security       The Borrower
and each Subsidiary has good and marketable title in fee simple to, or leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is not subject to any Security
except for the Permitted Security.   17.14   Taxes       The Borrower and its
Material Subsidiaries have (a) filed all national and material local tax returns
and reports required to be filed, and (b) have paid all material national and
local taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP-IR. Except as specifically disclosed in Prior SEC Filings,
there is no proposed tax assessment against the Borrower or any Material
Subsidiary that would reasonably be expected to have a Material Adverse Effect.

32



--------------------------------------------------------------------------------



 



17.15   Material Subsidiaries; Equity Interests       The Borrower has no
Material Subsidiaries other than those specifically disclosed in Schedule 7 or
in Prior SEC Filings, and all of the outstanding Equity Interests in such
Material Subsidiaries have been validly issued, are fully paid and are owned by
the Borrower free and clear of all Security other than any Permitted Security.
All of the outstanding Equity Interests in the Borrower have been validly issued
and are fully paid.   17.16   Compliance with Laws       The Borrower and each
of its Material Subsidiaries are compliance in all material respects with the
requirements of all laws and all orders, writs, injunctions and decrees
applicable to them or to their properties, except in such instances in which
(a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.   17.17  
Pari Passu Ranking       Each Obligor’s payment obligations under the Finance
Documents to which it is party rank at least pari passu with the claims of all
its respective other unsecured and unsubordinated creditors, except for
Obligations mandatorily preferred by law applying to companies generally.  
17.18   No Proceedings Pending or Threatened       There are no actions, suits
or proceedings pending or, to the best of the knowledge of the Borrower,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Material Subsidiaries that:

  (a)   are pending as of the date hereof, any Utilisation Date or any Maturity
Extension Date, and purport to affect or pertain to this Agreement or any other
Finance Document, or any of the transactions contemplated hereunder or
thereunder; or     (b)   except as specifically disclosed in Prior SEC Filings,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

17.19   Guaranties       All representations and warranties of the Guarantors in
the Guaranties are true and correct.   18.   INFORMATION UNDERTAKINGS       The
undertakings in this Clause 18 remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

33



--------------------------------------------------------------------------------



 



18.1   Notification of Default

  (a)   The Borrower shall notify the Administrative Agent of any Default (and
the steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence.     (b)   Promptly upon a request by the Administrative Agent, the
Borrower shall supply to the Administrative Agent a certificate signed by two of
its directors or senior officers on its behalf certifying that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it).

18.2   “Know Your Customer” Checks

  (a)   If:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (ii)   any change in the status of an Obligor after the date
of this Agreement; or     (iii)   a proposed assignment or transfer by a Lender
of any of its rights and obligations under this Agreement to a party that is not
a Lender prior to such assignment or transfer,

      obliges the Administrative Agent or any Lender (or, in the case of
paragraph (iii) above, any prospective new Lender) to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Borrower shall, and
shall procure that each Obligor shall promptly upon the request of the
Administrative Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Administrative Agent,
such Lender or, in the case of the event described in paragraph (iii) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.     (b)   Each Lender shall promptly upon the request of the
Administrative Agent supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Administrative Agent (for
itself) in order for the Administrative Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

34



--------------------------------------------------------------------------------



 



19.   [RESERVED]   20.   GENERAL UNDERTAKINGS       The undertakings in this
Clause 20 remain in force from the date of this Agreement for so long as any
amount is outstanding under the Finance Documents or any Commitment is in force
and accordingly the Borrower shall and shall procure that:   20.1  
Authorisations       Each of the Borrower and CTL shall promptly:

  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and     (b)   supply certified copies to the Administrative
Agent of,

    any Authorisation required under any law or regulation of its jurisdiction
of incorporation to enable it to perform its obligations under the Finance
Documents to which it is a party and, to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Finance Document.   20.2   Compliance with Laws and Contractual
Obligations       Each of the Borrower and CTL and each of their Material
Subsidiaries shall comply in all material respects with:

  (a)   all contractual obligations; and     (b)   the requirements of all laws,
orders, writs, injunctions and decrees to which it or any of its Material
Subsidiaries are subject (except where such requirement is being contested in
good faith by appropriate proceedings diligently conducted),

    if failure so to comply would materially impair its ability to perform its
obligations under the Finance Documents.   20.3   Negative Pledge

  (a)   Neither the Borrower nor any of its Material Subsidiaries shall create
or permit to subsist any Security over any of its assets.     (b)   Neither the
Borrower nor any of its Material Subsidiaries shall:

  (i)   sell, transfer or otherwise dispose of any of its receivables on
recourse terms;

35



--------------------------------------------------------------------------------



 



  (ii)   enter into any arrangement under which money or the benefit of a bank
or other account may be applied, set-off or made subject to a combination of
accounts; or     (iii)   enter into any other preferential arrangement having a
similar effect, in circumstances where the arrangement or transaction is entered
into primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.

  (c)   Paragraphs (a) and (b) above do not apply to:

  (i)   any Security listed in Schedule 6 (Existing Security) and any renewals
and extensions thereof except to the extent the principal amount secured by that
Security exceeds the amount stated in that Schedule;     (ii)   any netting or
set-off arrangement entered into by the Borrower or its Subsidiaries in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances;     (iii)   any Security arising by operation of law and in the
ordinary course of trading;     (iv)   any Security over or affecting any asset
acquired by the Borrower or its Subsidiaries after the date of this Agreement
if:

  (A)   the Security was not created in contemplation of the acquisition of that
asset by the Borrower or its Subsidiaries;     (B)   the principal amount
secured has not been increased in contemplation of, or since the acquisition of
that asset by the Borrower or its Subsidiaries; and     (C)   the Security is
removed or discharged within 3 months of the date of acquisition of such asset;

  (v)   any Security over or affecting any asset of any company which becomes a
Subsidiary after the date of this Agreement, where the Security is created prior
to the date on which that company becomes a Subsidiary, if:

  (A)   the Security was not created in contemplation of the acquisition of that
company;     (B)   the principal amount secured has not increased in
contemplation of or since the acquisition of that company; and     (C)   the
Security is removed or discharged within 3 months of that company becoming a
Subsidiary;

36



--------------------------------------------------------------------------------



 



  (vi)   any Security entered into pursuant to any Finance Document;     (vii)  
easements, rights of way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or its Subsidiaries;     (viii)   any Security arising under any
retention of title, hire purchase or conditional sale arrangement or
arrangements having similar effect in respect of goods supplied to the Borrower
or its Subsidiaries in the ordinary course of trading and on the supplier’s
standard or usual terms and not arising as a result of any default or omission
by the Borrower or any of its Subsidiaries;     (ix)   any Security on the
proceeds of assets, which assets were subject to Security permitted hereunder or
on assets acquired with such proceeds as a replacement of such former assets;  
  (x)   any Security on Receivables (as defined in the Parent Guaranty) and
Receivables-Related Assets (as defined in the Parent Guaranty) in connection
with any Permitted Receivables Purchase Facility (as defined in the Parent
Guaranty); or     (xi)   any Security securing indebtedness the principal amount
of which (when aggregated with the principal amount of any other indebtedness
which has the benefit of Security given by any member of the Group other than
any permitted under paragraphs (i) to (vi) above) does not exceed $100,000,000
(or its equivalent in another currency or currencies).

All items referred to in this Clause 20.3(c) are, together, the “Permitted
Security”.

20.4   Disposals

  (a)   Neither the Borrower nor any of its Material Subsidiaries shall enter
into a single transaction or a series of related transactions and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of all or
any substantial part of their respective assets.     (b)   Paragraph (a) above
does not apply to any sale, lease, transfer or other disposal:

  (i)   made in the ordinary course of trading of the disposing entity;     (ii)
  of assets in exchange for other assets comparable or superior as to type,
value and quality;     (iii)   of any asset by a member of the Group to another
member of the Group;

37



--------------------------------------------------------------------------------



 



  (iv)   arising as a result of any Permitted Security;     (v)   of an asset
that is obsolete for the purpose for which such asset is normally utilised or
has been utilised by the relevant member of the Group; or     (vi)   where the
higher of the market value or consideration receivable (when aggregated with the
higher of the market value or consideration receivable for any other sale,
lease, transfer or other disposal, other than any permitted under paragraphs
(i) to (iv) above) does not exceed $50,000,000 (or its equivalent in another
currency or currencies) in any fiscal year.

20.5   Change of Business       No substantial change is made to the general
nature of the business of the Borrower or its Material Subsidiaries from that
carried on at the date of this Agreement.   20.6   Payment of Obligations      
The Borrower and each of its Material Subsidiaries shall promptly pay and
discharge all its respective material Obligations and liabilities, including:

  (a)   all material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP-IR are being maintained by such Obligor or its
Subsidiary;     (b)   each lawful material claim which, if unpaid, would by law
create Security over the property of the Borrower or its Material Subsidiaries
(other than a Permitted Security), unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP-IR are being maintained by the Borrower or such relevant
Material Subsidiary; and     (c)   all material Financial Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Financial Indebtedness are paid and
discharged as the same shall become due and payable.

20.7   Preservation of Existence

  (a)   The legal existence of the Borrower and its Material Subsidiaries is
preserved, renewed and maintained in full force and effect and, where
incorporated in a jurisdiction which recognizes the concept, is in good standing
under the laws of the jurisdiction of its incorporation;     (b)   All
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of the Borrower’s and
its

38



--------------------------------------------------------------------------------



 



      Material Subsidiaries’ respective business is taken, except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect; and     (c)   All of the registered patents, trademarks, trade
names and service marks of the Borrower and its Subsidiaries, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect, shall be preserved.

20.8   Books and Records       The Borrower and each of its Subsidiaries shall
maintain proper books of record and account, in which true and correct entries
in conformity with GAAP-IR consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower and
its Subsidiaries.   20.9   [Reserved]   20.10   Use of Proceeds       The
proceeds of the Loan are used for lawful general corporate purposes not in
contravention of any law or of any Finance Document.   20.11   Transactions with
Affiliates       Neither the Borrower nor any of its Material Subsidiaries shall
enter into any transaction of any kind with any Affiliate of such Person,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favourable to the Borrower or any of its
Subsidiaries as would be obtainable by the Borrower or any of its Subsidiaries
at the time in a comparable arm’s length transaction with a person other than an
Affiliate, provided that the foregoing restriction shall not apply to
(i) transactions between or among the Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries, (ii) the
payment or grant of reasonable compensation, benefits and indemnities to any
director, officer, employee or agent of the Borrower or any such Subsidiary, and
(iii) transactions and agreements in existence on the date hereof and
specifically disclosed in Prior SEC Filings.   20.12   Governing Law and
Enforcement       The Borrower shall not, and shall procure that no other
Obligor shall contest in any manner whatsoever:

  (a)   the choice of English law as the governing law of this Agreement; or    
(b)   the submission to the jurisdiction of the English courts pursuant to
Clause 35.1 (Jurisdiction); or     (c)   the enforcement in any jurisdiction of
any judgement obtained in England in relation to this Agreement, provided that
nothing in this Clause 20.12(c) shall be

39



--------------------------------------------------------------------------------



 



      construed to limit the Borrower’s right to appeal any judgement obtained
in England that may exist under English law in an English Court.

21.   EVENTS OF DEFAULT       Each of the events or circumstances set out in
this Clause 21 is an Event of Default.   21.1   Non-payment       The Borrower
or CTL does not pay on the due date any amount payable by it (including without
limitation principal, interest, fees or other amounts) pursuant to a Finance
Document to which it is a party at the place and in the currency in which it is
expressed to be payable unless:   (a)   its failure to pay is caused by an
administrative or technical error; and   (b)   such payment is made within two
Business Days of the due date.   21.2   Other Obligations       The Borrower or
CTL does not comply with any provision of the Finance Documents (other than
those referred to in Clause 21.1 (Non-payment) unless the failure to comply is
capable of remedy and is remedied within 35 days.   21.3   Misrepresentation    
  Any written representation or statement made or deemed to be made by the
Borrower or CTL in the Finance Documents or any other document delivered by such
Obligor under or in connection with any Finance Document is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made.   21.4   Insolvency

  (a)   The Borrower or any of its Material Subsidiaries is unable or admits in
writing its respective inability to pay its debts as they fall due, suspends
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness.     (b)   The value of the
assets of the Borrower or any of its Material Subsidiaries is less than its
liabilities, (taking into account contingent and prospective liabilities).    
(c)   A moratorium is declared in respect of any class of indebtedness of the
Borrower or any of its Material Subsidiaries.

21.5   Insolvency Proceedings       Any corporate action, legal proceedings or
other procedure or step is taken in relation to:

40



--------------------------------------------------------------------------------



 



  (a)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, examinership, administration or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of the Borrower or
any of its Material Subsidiaries other than in connection with a solvent
reconstruction, the terms of which have been previously approved in writing by
the Majority Lenders;     (b)   a composition, compromise, assignment or
arrangement with any creditor of the Borrower or any of its Material
Subsidiaries;     (c)   the appointment of a liquidator (other than in respect
of a solvent liquidation of a member of the Group which is not an Obligor),
receiver, examiner, administrative receiver, administrator, compulsory manager
or other similar officer in respect of the Borrower or any of its Material
Subsidiaries or any of their respective material assets; or     (d)  
enforcement of any Security over any material assets of the Borrower or any of
its Material Subsidiaries, or any analogous procedure or step is taken in any
jurisdiction to which the Borrower or any such Material Subsidiary or any of
their respective assets is subject.

21.6   Creditors’ Process       Any expropriation, attachment, sequestration,
distress or execution affects any asset or assets of the Borrower or any of its
Material Subsidiaries having an aggregate value of $1,000,000 and is not
discharged within 20 Business Days.   21.7   Ownership of the Borrower and CTL  
    The Borrower or CTL ceases to be either a direct or indirect wholly-owned
Subsidiary of the Guarantor. For the avoidance of doubt, notwithstanding any
provision in any Finance Document, the mere creation and/or interposition of one
or more wholly-owned Subsidiaries below the Parent but above the Borrower, CTL
or any of their respective Subsidiaries shall not be (or be construed as) a
Default or an Event of Default.   21.8   Unlawfulness       It is or becomes
unlawful for an Obligor to perform any of its respective material obligations
under the Finance Documents.   21.9   Guaranty Default       There occurs any
Guaranty Default as such term is defined in the Parent Guaranty.

41



--------------------------------------------------------------------------------



 



21.10   Acceleration       On and at any time after the occurrence of an Event
of Default which is continuing the Administrative Agent may, and shall if so
directed by the Majority Lenders, by notice to the Borrower:

  (a)   cancel the Total Commitments whereupon they shall immediately be
cancelled;     (b)   declare that all or part of the Loan, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, whereupon they shall become
immediately due and payable;     (c)   declare that all or part of the Loan be
payable on demand, whereupon they shall immediately become payable on demand by
the Administrative Agent on the instructions of the Majority Lenders; and/or    
(d)   exercise all rights and remedies available to it or the Lenders under the
Finance Documents or applicable law.

SECTION 8
CHANGES TO PARTIES

22.   CHANGES TO THE LENDERS   22.1   Assignments and Transfers by the Lenders  
    Subject to this Clause 22, a Lender (the “Existing Lender”) may:

  (a)   assign any of its rights; or     (b)   transfer by novation any of its
rights and obligations under the Finance Documents,

    (except in the case of an assignment or transfer of the entire remaining
amount of such Lender’s interest in the Loan, in a minimum amount equal to
US$5,000,000) to any Eligible Assignee approved by the Administrative Agent (the
“New Lender”).   22.2   Conditions of Assignment or Transfer

  (a)   The consent of the Borrower is required for an assignment or transfer by
an Existing Lender, unless:

  (i)   the assignment or transfer is to another Existing Lender, an Affiliate
of an Existing Lender or an Approved Fund; or     (ii)   an Event of Default has
occurred and is continuing.

42



--------------------------------------------------------------------------------



 



  (b)   The consent of the Borrower to an assignment or transfer must not be
unreasonably withheld or delayed. The Borrower will be deemed to have given its
consent ten Business Days after the Existing Lender has requested it unless
consent is expressly refused by the Borrower within that time.     (c)   The
consent of the Borrower to an assignment or transfer must not be withheld solely
because the assignment or transfer may result in an increase to the Mandatory
Cost.     (d)   An assignment will only be effective on:

  (i)   receipt by the Administrative Agent of written confirmation from the New
Lender (in form and substance satisfactory to the Administrative Agent) that the
New Lender will assume the same obligations to the other Finance Parties as it
would have been under if it was an Original Lender; and     (ii)   performance
by the Administrative Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Administrative Agent
shall promptly notify to the Existing Lender and the New Lender.

  (e)   A transfer will only be effective if the procedure set out in Clause
22.5 (Procedure for Transfer) is complied with.     (f)   If:

  (i)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (ii)   as a result of
circumstances existing at the date the assignment, transfer or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 12 (Tax Gross-Up and Indemnities)
or Clause 13 (Increased Costs),

      then the New Lender or Lender acting through its new Facility Office is
only entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

22.3   Assignment or Transfer Fee       The New Lender shall, on the date upon
which an assignment or transfer takes effect, pay to the Administrative Agent
(for its own account) a processing and recordation fee (an “Assignment Fee”) of
$2,500 for each assignment or transfer provided, however that in the event of 2
or more concurrent assignments or transfer to members of the same Assignee Group
(which may be effected by a sub-allocation of an assigned or transferred

43



--------------------------------------------------------------------------------



 



    amount among members of such Assignee Group) or 2 or more concurrent
assignments or transfers by members of the same Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group), the Assignment Fee will be $2,500 plus the amount set forth below:

                  Transaction   Assignment Fee  
(a)
  First four concurrent assignments, transfers or sub-allocations to members of
an Assignee Group (or from members of an Assignee Group, as applicable).   $ 0  
 
 
             
(b)
  Each additional concurrent assignment, transfer or sub-allocation to a member
of such Assignee Group (or from a member of such Assignee Group, as applicable).
  $ 500  

22.4   Limitation of Responsibility of Existing Lenders

  (a)   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (i)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;     (ii)   the financial condition of
any Obligor;     (iii)   the performance and observance by any Obligor of its
Obligations under the Finance Documents or any other documents; or     (iv)  
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

      and any representations or warranties implied by law are excluded.     (b)
  Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

  (i)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and     (ii)   will continue to make
its own independent appraisal of the creditworthiness of each Obligor and its
related entities whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force.

44



--------------------------------------------------------------------------------



 



  (c)   Nothing in any Finance Document obliges an Existing Lender to:

  (i)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 22; or     (ii)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by any Obligor of its obligations under the Finance Documents or
otherwise.

22.5   Procedure for Transfer

  (a)   Subject to the conditions set out in Clause 22.2 (Conditions of
Assignment or Transfer) a transfer is effected in accordance with paragraph
(c) below when the Administrative Agent executes an otherwise duly completed
Transfer Certificate delivered to it by the Existing Lender and the New Lender.
The Administrative Agent shall, subject to paragraph (b) below, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.     (b)   The Administrative Agent shall only be obliged to execute
a Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.     (c)   On the Transfer Date:

  (i)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);     (ii)   each of the Obligors and
the New Lender shall assume obligations towards one another and/or acquire
rights against one another which differ from the Discharged Rights and
obligations only insofar as that Obligor and the New Lender have assumed and/or
acquired the same in place of that Obligor and the Existing Lender;     (iii)  
the Administrative Agent, the Arranger, the New Lender and other Lenders shall
acquire the same rights and assume the same obligations between themselves as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the

45



--------------------------------------------------------------------------------



 



      Administrative Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and
    (iv)   the New Lender shall become a Party as a “Lender”.

22.6   Copy of Transfer Certificate to Borrower       The Administrative Agent
shall, as soon as reasonably practicable after it has executed a Transfer
Certificate, send to the Borrower a copy of that Transfer Certificate.   22.7  
Disclosure of Information       Any Lender may disclose to any of its Affiliates
and any other person:

  (a)   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;     (b)   with (or through) whom that Lender enters into (or may
potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or any Obligor; or     (c)   to whom, and to the extent that, information is
required to be disclosed by any applicable law or regulation,

    any information about any Obligor, the Group and the Finance Documents as
that Lender shall consider appropriate if, in relation to paragraphs (a) and
(b) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking.   22.8   Participations

  (a)   Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations with voting rights
limited to significant matters such as changes in amount, rate, maturity date
and the release of the Parent Guaranty to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under the Finance Documents (including all or a portion of its
Commitment and/or the proportion of the Loan owing to it); provided that:

  (i)   such Lender’s obligations under this Agreement shall remain unchanged;  
  (ii)   such Lender shall remain solely responsible to the other parties for
the performance of such obligations; and     (iii)   the Borrower and the other
Obligors and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

46



--------------------------------------------------------------------------------



 



  (b)   Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Clause 32
(Amendments and Waivers) that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Clauses 12, 13 and 14 and
to the same extent as if it were a Lender and had acquired its interest by
assignment. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Clause 27 (Set Off) as though it were a Lender.

22.9   Limitations upon Participant Rights       A Participant shall not be
entitled to receive any greater payment under Clause 12 (Tax Gross Up and
Indemnities) or Clause 13 (Increased Costs) than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant.

SECTION 9
THE FINANCE PARTIES

23.   ROLE OF THE ADMINISTRATIVE AGENT AND THE ARRANGER   23.1   Appointment of
the Administrative Agent

  (a)   Each other Finance Party appoints the Administrative Agent to act as its
Administrative Agent under and in connection with the Finance Documents.     (b)
  Each other Finance Party authorises the Administrative Agent to exercise the
rights, powers, authorities and discretions specifically given to the
Administrative Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions.

23.2   Duties of the Administrative Agent

  (a)   The Administrative Agent shall promptly forward to a Party the original
or a copy of any document which is delivered to the Administrative Agent for
that Party by any other Party.     (b)   Except where a Finance Document
specifically provides otherwise, the Administrative Agent is not obliged to
review or check the adequacy, accuracy or completeness of any document it
forwards to another Party.

47



--------------------------------------------------------------------------------



 



  (c)   If the Administrative Agent receives notice from a Party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the Finance Parties.     (d)   If the
Administrative Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the
Administrative Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.     (e)   The Administrative Agent’s duties
under the Finance Documents are solely mechanical and administrative in nature.

23.3   Role of the Arranger       Except as specifically provided in the Finance
Documents, the Arranger has no obligations of any kind to any other Party under
or in connection with any Finance Document.   23.4   No Fiduciary Duties

  (a)   Nothing in this Agreement constitutes the Administrative Agent or the
Arranger as a trustee or fiduciary of any other person.     (b)   Neither the
Administrative Agent nor the Arranger shall be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.

23.5   Business with the Group       The Administrative Agent and the Arranger
may accept deposits from, lend money to and generally engage in any kind of
banking or other business with any member of the Group.   23.6   Rights and
Discretions of the Administrative Agent

  (a)   The Administrative Agent may rely on:

  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (ii)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  (b)   The Administrative Agent may assume (unless it has received notice to
the contrary in its capacity as Administrative Agent for the Lenders) that:

  (i)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 21.1 (Non-payment));

48



--------------------------------------------------------------------------------



 



  (ii)   any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and     (iii)   any notice or request
made by the Borrower (other than a Utilisation Request or Selection Notice) is
made on behalf of and with the consent and knowledge of all the Obligors.

  (c)   The Administrative Agent may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.     (d)   The
Administrative Agent may act in relation to the Finance Documents through its
personnel and Administrative Agents.     (e)   The Administrative Agent may
disclose to any other Party any information it reasonably believes it has
received as Administrative Agent under this Agreement.     (f)   Notwithstanding
any other provision of any Finance Document to the contrary, neither the
Administrative Agent nor the Arranger is obliged to do or omit to do anything if
it would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

23.7   Majority Lenders’ Instructions

  (a)   Unless a contrary indication appears in a Finance Document, the
Administrative Agent shall (i) exercise any right, power, authority or
discretion vested in it as Administrative Agent in accordance with any
instructions given to it by the Majority Lenders (or, if so instructed by the
Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as Administrative Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from taking any action) in accordance
with an instruction of the Majority Lenders.     (b)   Unless a contrary
indication appears in a Finance Document, any instructions given by the Majority
Lenders will be binding on all the Finance Parties.     (c)   The Administrative
Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.     (d)  
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Administrative Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.     (e)   The
Administrative Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

49



--------------------------------------------------------------------------------



 



23.8   Responsibility for Documentation       Neither the Administrative Agent
nor the Arranger:

  (a)   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Administrative Agent, the
Arranger, an Obligor or any other person given in or in connection with any
Finance Document or the Information Memorandum; or     (b)   is responsible for
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of or in connection with any Finance Document.

23.9   Exclusion of Liability

  (a)   Without limiting paragraph (b) below, the Administrative Agent shall not
be liable for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.  
  (b)   No Party (other than the Administrative Agent) may take any proceedings
against any officer, employee or agent of the Administrative Agent in respect of
any claim it might have against the Administrative Agent or in respect of any
act or omission of any kind by that officer, employee or agent in relation to
any Finance Document and any officer, employee or agent of the Administrative
Agent may rely on this Clause subject to Clause 1.3 (Third Party Rights) and the
provisions of the Third Parties Act.     (c)   The Administrative Agent will not
be liable for any delay (or any related consequences) in crediting an account
with an amount required under the Finance Documents to be paid by the
Administrative Agent if the Administrative Agent has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the
Administrative Agent for that purpose.     (d)   Nothing in this Agreement shall
oblige the Administrative Agent or the Arranger to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or the Arranger.

23.10   Lenders’ Indemnity to the Administrative Agent       Each Lender shall
(in proportion to its Applicable Percentage) indemnify the Administrative Agent,
within ten Business Days of demand, against any cost, loss or liability incurred
by the Administrative Agent (otherwise than by reason of the

50



--------------------------------------------------------------------------------



 



    Administrative Agent’s gross negligence or wilful misconduct) in acting as
Administrative Agent under the Finance Documents (unless the Administrative
Agent has been reimbursed by an Obligor pursuant to a Finance Document).   23.11
  Resignation of the Administrative Agent

  (a)   The Administrative Agent may resign and appoint one of its Affiliates as
successor by giving notice to the other Finance Parties and the Borrower.    
(b)   Alternatively the Administrative Agent may resign by giving notice to the
other Finance Parties and the Borrower, in which case the Majority Lenders
(after consultation with the Borrower) may appoint a successor Administrative
Agent.     (c)   If the Majority Lenders have not appointed a successor
Administrative Agent in accordance with paragraph (b) above within 30 days after
notice of resignation was given, the Administrative Agent (after consultation
with the Borrower) may appoint a successor Administrative Agent.     (d)   The
retiring Administrative Agent shall, make available to the successor
Administrative Agent such documents and records and provide such assistance as
the successor Administrative Agent may reasonably request for the purposes of
performing its functions as Administrative Agent under the Finance Documents.  
  (e)   The Administrative Agent’s resignation notice shall take effect only
upon the appointment of a successor.     (f)   Upon the appointment of a
successor, the retiring Administrative Agent shall be discharged from any
further obligation in respect of the Finance Documents but shall remain entitled
to the benefit of this Clause 23. Its successor and each of the other Parties
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original Party.     (g)   After consultation
with the Borrower, the Majority Lenders may, by notice to the Administrative
Agent, require it to resign in accordance with paragraph (b) above. In this
event, the Administrative Agent shall resign in accordance with paragraph (b)
above.

23.12   Confidentiality

  (a)   In acting as Administrative Agent for the Finance Parties, the
Administrative Agent shall be regarded as acting through its agency division
which shall be treated as a separate entity from any other of its divisions or
departments.     (b)   If information is received by another division or
department of the Administrative Agent, it may be treated as confidential to
that division or department and the Administrative Agent shall not be deemed to
have notice of it.

51



--------------------------------------------------------------------------------



 



23.13   Relationship with the Lenders

  (a)   The Administrative Agent may treat each Lender as a Lender, entitled to
payments under this Agreement and acting through its Facility Office unless it
has received not less than five Business Days prior notice from that Lender to
the contrary in accordance with the terms of this Agreement.     (b)   Each
Lender shall supply the Administrative Agent with any information required by
the Administrative Agent in order to calculate the Mandatory Cost in accordance
with Schedule 4 (Mandatory Cost Formula).

23.14   Credit Appraisal by the Lenders       Without affecting the
responsibility of any Obligor for information supplied by it or on its behalf in
connection with any Finance Document, each Lender confirms to the Administrative
Agent and the Arranger that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:

  (a)   the financial condition, status and nature of each member of the Group;
    (b)   the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;     (c)   whether that Lender has recourse, and the nature and
extent of that recourse, against any Party or any of its respective assets under
or in connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and     (d)   the adequacy, accuracy and/or completeness of any
information provided by the Administrative Agent, any Party or by any other
person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document.

23.15   [Reserved]   23.16   [Reserved]   23.17   Deduction from Amounts Payable
by the Administrative Agent       If any Party owes an amount to the
Administrative Agent under the Finance Documents the Administrative Agent may,
after giving notice to that Party, deduct an amount not

52



--------------------------------------------------------------------------------



 



    exceeding that amount from any payment to that Party which the
Administrative Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents that Party shall be regarded as
having received any amount so deducted.   24.   CONDUCT OF BUSINESS BY THE
FINANCE PARTIES       No provision of this Agreement will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     (c)  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

25.   SHARING AMONG THE FINANCE PARTIES   25.1   Payments to Finance Parties    
  If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 26 (Payment
Mechanics) and applies that amount to a payment due under the Finance Documents
then:

  (a)   the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Administrative Agent;     (b)   the
Administrative Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Administrative Agent and
distributed in accordance with Clause 26 (Payment Mechanics), without taking
account of any Tax which would be imposed on the Administrative Agent in
relation to the receipt, recovery or distribution; and     (c)   the Recovering
Finance Party shall, within three Business Days of demand by the Administrative
Agent, pay to the Administrative Agent an amount (the “Sharing Payment”) equal
to such receipt or recovery less any amount which the Administrative Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 26.5 (Partial Payments).

25.2   Redistribution of Payments       The Administrative Agent shall treat the
Sharing Payment as if it had been paid by the relevant Obligor and distribute it
between the Finance Parties (other than the Recovering Finance Party) in
accordance with Clause 26.5 (Partial Payments).

53



--------------------------------------------------------------------------------



 



25.3   Recovering Finance Party’s Rights

  (a)   On a distribution by the Administrative Agent under Clause 25.2
(Redistribution of Payments), the Recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in the redistribution.    
(b)   If and to the extent that the Recovering Finance Party is not able to rely
on its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

25.4   Reversal of Redistribution       If any part of the Sharing Payment
received or recovered by a Recovering Finance Party becomes repayable and is
repaid by that Recovering Finance Party, then:

  (a)   each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 25.2 (Redistribution of Payments) shall, upon request
of the Administrative Agent, pay to the Administrative Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and     (b)  
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

25.5   Exceptions

  (a)   This Clause 25 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.     (b)   A Recovering
Finance Party is not obliged to share with any other Finance Party any amount
which the Recovering Finance Party has received or recovered as a result of
taking legal or arbitration proceedings, if:

  (i)   it notified that other Finance Party of the legal or arbitration
proceedings; and     (ii)   that other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

54



--------------------------------------------------------------------------------



 



SECTION 10
ADMINISTRATION
26. PAYMENT MECHANICS
26.1 Payments to the Administrative Agent

  (a)   On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor or Lender shall make the same
available to the Administrative Agent (unless a contrary indication appears in a
Finance Document) for value on the due date at the time and in such funds
specified by the Administrative Agent as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.    
(b)   Payment shall be made to such account in the principal financial centre of
the country of that currency with such bank as the Administrative Agent
specifies.

26.2 Distributions by the Administrative Agent
Each payment received by the Administrative Agent under the Finance Documents
for another Party shall, subject to Clause 26.3 (Distributions to an Obligor)
and Clause 26.4 (Clawback) be made available by the Administrative Agent as soon
as practicable after receipt to the Party entitled to receive payment in
accordance with this Agreement (in the case of a Lender, for the account of its
Facility Office), to such account as that Party may notify to the Administrative
Agent by not less than five Business Days’ notice with a bank in the principal
financial centre of the country of that currency.
26.3 Distributions to an Obligor
The Administrative Agent may (with the consent of the Obligor or in accordance
with Clause 27 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.
26.4 Clawback

  (a)   Where a sum is to be paid to the Administrative Agent under the Finance
Documents for another Party, the Administrative Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.     (b)   If the Administrative Agent pays an amount
to another Party and it proves to be the case that the Administrative Agent had
not actually received that amount, then the Party to whom that amount (or the
proceeds of any related exchange contract) was paid by the Administrative Agent
shall on demand refund the same to the

55



--------------------------------------------------------------------------------



 



      Administrative Agent together with interest on that amount from the date
of payment to the date of receipt by the Administrative Agent, calculated by the
Administrative Agent to reflect its cost of funds.

26.5 Partial Payments

  (a)   If the Administrative Agent receives a payment that is insufficient to
discharge all the amounts then due and payable by an Obligor under the Finance
Documents, the Administrative Agent shall apply that payment towards the
Obligations of that Obligor under the Finance Documents in the following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Agent under the Finance Documents;     (ii)  
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;     (iii)   thirdly, in or
towards payment pro rata of any principal due but unpaid under this Agreement;
and     (iv)   fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents.

  (b)   The Administrative Agent shall, if so directed by the Majority Lenders,
vary the order set out in paragraphs (a)(ii) to (iv) above.     (c)   Paragraphs
(a) and (b) above will override any appropriation made by an Obligor.

26.6 No Set-off by the Borrower
All payments to be made by the Borrower under this Agreement shall be calculated
and be made without (and free and clear of any deduction for) set-off or
counterclaim.
26.7 Business Days

  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).     (b)   During any
extension of the due date for payment of any principal or Unpaid Sum under this
Agreement interest is payable on the principal or Unpaid Sum at the rate payable
on the original due date.

26.8 Currency of Account

  (a)   Subject to paragraphs (b) and (c) below, US dollars is the currency of
account and payment for any sum due from the Borrower under this Agreement.

56



--------------------------------------------------------------------------------



 



  (b)   Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.     (c)   Any
amount expressed to be payable in a currency other than US dollars shall be paid
in that other currency.

26.9 Change of Currency

  (a)   Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

  (i)   any reference in the Finance Documents to, and any Obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Administrative Agent (after consultation with the Borrower); and     (ii)  
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Administrative Agent (acting reasonably).

  (b)   If a change in any currency of a country occurs, this Agreement will, to
the extent the Administrative Agent (acting reasonably and after consultation
with the Borrower) specifies to be necessary, be amended to comply with any
generally accepted conventions and market practice in the Relevant Interbank
Market and otherwise to reflect the change in currency.

27. SET-OFF
A Finance Party at any time after the occurrence of an Event of Default which
remains continuing may set off any matured obligation due from an Obligor under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a then prevailing market rate of exchange as
determined by it acting reasonably in its usual course of business for the
purpose of the set-off.
28. NOTICES
28.1 Communications in Writing
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

57



--------------------------------------------------------------------------------



 



28.2 Addresses
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

  (a)   in the case of the Borrower, that identified with its name below;    
(b)   in the case of each Lender or any other Obligor, that notified in writing
to the Administrative Agent on or prior to the date on which it becomes a Party;
and     (c)   in the case of the Administrative Agent, that identified with its
name below,     (d)   or any substitute address or fax number or department or
officer as the Party may notify to the Administrative Agent (or the
Administrative Agent may notify to the other Parties, if a change is made by the
Administrative Agent) by not less than five Business Days’ notice.

28.3 Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 28.2 (Addresses), if addressed to that department
or officer.

  (b)   Any communication or document to be made or delivered to the
Administrative Agent will be effective only when actually received by the
Administrative Agent and then only if it is expressly marked for the attention
of the department or officer identified with the Administrative Agent’s
signature below (or any substitute department or officer as the Administrative
Agent shall specify for this purpose).     (c)   All notices from or to an
Obligor shall be sent through the Administrative Agent.     (d)   Any
communication or document made or delivered to the Borrower in accordance with
this Clause will be deemed to have been made or delivered to each of the
Obligors.

58



--------------------------------------------------------------------------------



 



28.4 Notification of Address and Fax Number

      Promptly upon receipt of notification of an address or fax number or
change of address or fax number pursuant to Clause 28.2 (Addresses) or changing
its own address or fax number, the Administrative Agent shall notify the other
Parties.

28.5 Electronic Communication

  (a)   Any communication to be made between the Administrative Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Administrative Agent and the
relevant Lender:

  (i)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (ii)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (iii)   notify each
other of any change to their address or any other such information supplied by
them.

  (b)   Any electronic communication made between the Administrative Agent and a
Lender will be effective only when actually received in readable form and in the
case of any electronic communication made by a Lender to the Administrative
Agent only if it is addressed in such a manner as the Administrative Agent shall
specify for this purpose.

28.6 English Language

  (a)   Any notice given under or in connection with any Finance Document must
be in English.     (b)   All other documents provided under or in connection
with any Finance Document must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Administrative Agent, accompanied by a certified English translation and, in
this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

59



--------------------------------------------------------------------------------



 



29. CALCULATIONS AND CERTIFICATES
29.1 Accounts
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
29.2 Certificates and Determinations
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is prima facie evidence to the matters to which it relates.
29.3 Day Count Convention
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
30. PARTIAL INVALIDITY
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
31. REMEDIES AND WAIVERS
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
32. AMENDMENTS AND WAIVERS
32.1 Required Consents

  (a)   Subject to Clause 32.2 (Exceptions) any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Obligors and any such amendment or waiver will be binding on all Parties.    
(b)   The Administrative Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause.

60



--------------------------------------------------------------------------------



 



32.2 Exceptions

  (a)   An amendment or waiver that has the effect of changing or which relates
to:

  (i)   the definition of “Majority Lenders” in Clause 1.1 (Definitions);    
(ii)   an extension to the date of payment of any amount under the Finance
Documents;     (iii)   a reduction in the Margin or a reduction in the amount of
any payment of principal, interest, fees or commission payable;     (iv)   an
increase in or an extension of any Commitment;     (v)   any provision which
expressly requires the consent of all the Lenders;     (vi)   Clause 2.3
(Finance Parties’ Rights and Obligations), Clause 22 (Changes to the Lenders),
Clause 25 (Sharing) or this Clause 32; or     (vii)   the release of the Parent
from the Parent Guaranty,

shall not be made without the prior consent of all the Lenders.

  (b)   An amendment or waiver which relates to the rights or obligations of the
Administrative Agent or the Arranger may not be effected without the consent of
the Administrative Agent or the Arranger.

33. COUNTERPARTS
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
SECTION 11
GOVERNING LAW AND ENFORCEMENT
34. GOVERNING LAW
This Agreement is governed by English law.
35. ENFORCEMENT
35.1 Jurisdiction

  (a)   The courts of England have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with the Finance Documents (including a
dispute regarding the existence, validity or termination of this Agreement) (a
“Dispute”).

61



--------------------------------------------------------------------------------



 



  (b)   The Parties agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly no Party will argue to
the contrary.     (c)   This Clause 35.1 is for the benefit of the Finance
Parties only. As a result, no Finance Party shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Finance Parties may take concurrent proceedings in
any number of jurisdictions.     (d)   THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  
  (e)   THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (d) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.     (f)   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY

62



--------------------------------------------------------------------------------



 



      HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER FINANCE DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

35.2 Service of Process
Without prejudice to any other mode of service allowed under any relevant law,
the Borrower should procure that each Obligor:

  (a)   irrevocably appoints Cadence Design Systems Limited with an office at
Bagshot Road, Attention: Office of the General Counsel, Bracknell, Berkshire
RG12 0PH, UK as its agent for service of process in relation to any proceedings
before the English courts in connection with any Finance Document; and
irrevocably appoints CT Corporation System, a WoltersKluwer Company with an
office at 111 Eighth Avenue New York, NY 10011, as its agent for service of
process in relation to any proceedings before the state or federal courts
specified in Clause (d) of Clause 35.1 (Jurisdiction) above; and     (b)  
agrees that failure by a process administrative agent to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

36. USA PATRIOT ACT NOTICE
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

63



--------------------------------------------------------------------------------



 



SCHEDULE 1
THE ORIGINAL PARTIES
Part I
The Obligors

         
Castlewilder, as Borrower
  Registration number (or equivalent, if any)
 
       
 
  260382
 
       
Cadence Design Systems, Inc., as Guarantor
  Registration number (or equivalent, if any)
 
       
Cadence Technology Limited, as Guarantor
  Registration number (or equivalent, if any)
 
       
 
  261724

64



--------------------------------------------------------------------------------



 



Part II
The Original Lenders

          Name of Original Lender   Commitment (USD)
Bank of America, N.A.
  $ 59,000,000  
 
       
Allied Irish Banks Plc
  $ 21,000,000  
 
       
BNP Paribas
  $ 29,500,000  
 
       
JPMorgan Chase Bank, N.A., London Branch
  $ 29,500,000  
 
       
Mizuho Corporate Bank (USA)
  $ 21,000,000    
Total
  $ 160,000,000.00  

65



--------------------------------------------------------------------------------



 



SCHEDULE 2
CONDITIONS PRECEDENT
Conditions Precedent to Utilisation
1. OBLIGORS

  (a)   Such number of original, signed counterparts of the Finance Documents as
the Administrative Agent may request.     (b)   A certified copy of the
constitutional documents of each Obligor.     (c)   A certified copy of a
resolution of the board of directors of each Obligor:

  (i)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute the
Finance Documents to which it is a party;     (ii)   authorising a specified
person or persons to execute the Finance Documents to which it is a party on its
behalf; and     (iii)   authorising a specified person or persons, on its
behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request and Selection Notice) to be signed and/or
despatched by it under or in connection with the Finance Documents to which it
is a party.

  (d)   A specimen of the signature of each person authorised by the relevant
resolutions referred to in paragraph (b) above.     (e)   A certificate of each
Guarantor (signed by a Responsible Officer) confirming that:

  (i)   no Material Adverse Effect has occurred since January 1, 2005;     (ii)
  except as specifically disclosed in Prior SEC Filings, no action, suit,
investigation or proceeding is pending or, to the knowledge of such Guarantor,
threatened against it in any court or before any arbitrator or Governmental
Authority that would reasonably be expected to have a Material Adverse Effect;  
  (iii)   no Default exists or would result from the making of the Loan under
this Agreement; and     (iv)   all representations and warranties of such
Guarantor contained in the Finance Documents to which it is party are true and
correct.

66



--------------------------------------------------------------------------------



 



  (f)   A certificate of an authorised signatory of the relevant Obligor
certifying that each document relating to it specified in this Part I of
Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

2. LEGAL OPINIONS

  (a)   A legal opinion of Bird & Bird, legal advisers to the Borrower in
England, substantially in the form distributed to the Administrative Agent, the
Arranger and the Original Lenders prior to signing this Agreement.     (b)   A
legal opinion of Gibson Dunn & Crutcher, legal advisers to the Obligors in the
United States of America, substantially in the form distributed to the
Administrative Agent, the Arranger and the Original Lenders prior to the signing
of this Agreement.     (c)   A legal opinion of Landwell, legal advisers to the
Borrower and the Guarantors in The Republic of Ireland, substantially in the
form distributed to the Administrative Agent, the Arranger and the Original
Lenders prior to the signing of this Agreement.

3. OTHER DOCUMENTS AND EVIDENCE

  (a)   Evidence that any process agent referred to in Clause 35.2 (Service of
Process), if not an Obligor, has accepted its appointment.     (b)   A copy of
any other Authorisation or other document, opinion or assurance which the
Administrative Agent reasonably considers to be necessary or desirable (if it
has notified the Borrower accordingly) in connection with an Obligor’s entry
into and performance of the transactions contemplated by any Finance Document to
which it is party or for the validity and enforceability of any Finance Document
to which it is party.     (c)   The Original Financial Statements of the
Borrower and the audited financial statements of the Parent for the fiscal year
ended January 1, 2005.     (d)   Interim Financial Statements of the Parent
dated as at the end of the most recent fiscal quarter for which financial
statements are available.     (e)   Evidence that the fees, costs and expenses
then due from the Borrower pursuant to Clause 11 (Fees) and Clause 16 (Costs and
Expenses) will be paid on the first Utilisation Date.     (f)   Confirmation
from the Administrative Agent on behalf of the Finance Parties that the Lenders
have completed a due diligence investigation of the Obligors and their
Subsidiaries and the results of such investigations are satisfactory to the
Finance Parties.

67



--------------------------------------------------------------------------------



 



  (g)   Confirmation from the Administrative Agent that it has received in form
and substance reasonably satisfactory to it, such other documents, reports,
audits or certifications it may reasonably request.

68



--------------------------------------------------------------------------------



 



SCHEDULE 3
REQUESTS AND NOTICES
Part I
Utilisation Request

     
From:
  Castlewilder
 
   
To:
  Bank of America, N.A., as Administrative Agent
 
   
Dated:
  [·]
 
   
Dear Sirs
   

Castlewilder – US$160,000,000 Term Facility Agreement
dated 19 December 2005 (the “Agreement”)

1.   We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.   2.   We wish to borrow the Loan
on the following terms:

     
Proposed Utilisation Date:
  [·] (or, if that is not a Business Day, the next Business Day)
 
   
Amount:
  [·] being the Available Facility
 
   
Type:
  [LIBOR Loan] [Base Rate Loan]
 
   
Interest Period (if applicable):
  [·]

3.   We confirm that each condition specified in Clause 4.2 (Further Conditions
Precedent) is satisfied on the date of this Utilisation Request.   4.   The
proceeds of the Loan should be credited to [account].   5.   This Utilisation
Request is irrevocable.

Yours faithfully
 
authorised signatory for
Castlewilder

69



--------------------------------------------------------------------------------



 



Part II
Selection Notice

     
From:
  Castlewilder
 
   
To:
  Bank of America, N.A., as Administrative Agent
 
   
Dated:
   
 
   
Dear Sirs
   

Castlewilder – US$160,000,000 Term Facility Agreement
dated 19 December 2005 (the “Agreement”)

1.   We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.   2.   We refer to the Loan [with an
Interest Period ending on [·]].   3.   [We request that the next Interest Period
for the above Loan[s] is [·].]   4.   We request a conversion of the Loan to a
[Base Rate Loan] [LIBOR Loan having an Interest Period of [·]].   5.   This
selection notice is irrevocable.

Yours faithfully
 
authorised signatory for
Castlewilder

70



--------------------------------------------------------------------------------



 



SCHEDULE 4
MANDATORY COST FORMULA

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank, or (c) the requirements of the Irish Financial Services Regulatory
Authority.   2.   On the first day of each Interest Period (or as soon as
possible thereafter) the Administrative Agent shall calculate, as a percentage
rate, a rate (the “Additional Cost Rate”) for each Lender, in accordance with
the paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.   3.   The
Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in the Loan made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank and/or the central bank of the relevant Participating
Member State in respect of the Loan made from that Facility Office.   4.   The
Additional Cost Rate for any Lender lending from a Facility Office in the United
Kingdom will be calculated by the Administrative Agent as follows:

      E x 0.01

 
    300   per cent per annum

         
 
  Where:    
 
       
 
  E   is designed to compensate the Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 6 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

      (a) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;      
  (b) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee

71



--------------------------------------------------------------------------------



 



      required pursuant to the Fees Rules but taking into account any applicable
discount rate);

      (c) “Tariff Base” has the meaning given to it in, and will be calculated
in accordance with, the Fees Rules; and     (d)   “£” means pounds sterling, the
lawful currency for the time being of the United Kingdom.

6.   If requested by the Administrative Agent, each Lender with a Facility
Office in the United Kingdom or a Participating Member State shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Lender to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant fiscal
year of the Financial Services Authority (calculated for this purpose by that
Lender as being the average of the Fee Tariffs applicable to that Lender for
that fiscal year) and expressed in pounds per £1,000,000 of the Tariff Base of
that Lender.

7.   Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.         Each Lender shall promptly notify the Administrative Agent of
any change to the information provided by it pursuant to this paragraph.

8.   The rates of charge of each Lender for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraph 6 above.

9.   The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender pursuant to paragraphs 3, 6 and 7 above is true and correct in all
respects.

10.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 6 and 7 above.

72



--------------------------------------------------------------------------------



 



11.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

12.   The Administrative Agent may from time to time, after consultation with
the Borrower and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England (pursuant to the Bank of England Act 1998 or (as may be
appropriate) by the Bank of England itself), the Financial Services Authority or
the European Central Bank (or, in any case, any other authority which replaces
all or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

73



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF TRANSFER CERTIFICATE

     
To:
  Bank of America, N.A., as Administrative Agent
 
   
From:
  [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)
 
   
Dated:
  [·]

Castlewilder – US$160,000,000 Term Facility Agreement
dated 19 December 2005 (the “Agreement”)

1.   We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

2.   We refer to Clause 22.5 (Procedure for Transfer):

  (a)   The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 22.5 (Procedure for Transfer).     (b)   The proposed Transfer Date
is [·].     (c)   The Facility Office and address, fax number and attention
details for notices of the New Lender for the purposes of Clause 28.2
(Addresses) are set out in the Schedule.

3.   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Clause 22.4 (Limitation of
Responsibility of Existing Lenders).

4.   This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

5.   This Transfer Certificate is governed by English law.

74



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights
and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention
details for notices and account details for payments]

     
[Existing Lender]
  [New Lender]
 
   
By:
  By:

This Transfer Certificate is accepted by the Administrative Agent and the
Transfer Date is confirmed as [·]

     
Bank of America, N.A.,
   
as Administrative Agent
   
 
   
By:
   
 
   
 
   

75



--------------------------------------------------------------------------------



 



SCHEDULE 6
EXISTING SECURITY
NONE.

76



--------------------------------------------------------------------------------



 



SCHEDULE 7
MATERIAL SUBSIDIARIES AND EQUITY INTERESTS

          Names of Shareholders and Name of Material Subsidiary   Percentage
Shareholding
Cadence Group
  Castlewilder – 100%
 
   
Cadence Design Systems (Ireland) Limited
  Cadence Group – 100%
 
   
Cadence Design Systems Limited
  Cadence Design Systems (Ireland)
 
  Limited – 100%
 
   
Cadence Design Systems (Japan) B.V.
  Cadence Design Systems Limited – 100%
 
   
Cadence Design Systems (Cyprus) Ltd.
  Castlewilder – 100%
 
   
Cadence Design Systems Kft.
  Cadence Design Systems (Cyprus)
 
  Ltd. – 96.2%
 
   
 
  Castlewilder – 3.8%
 
   
Cadence Technology Ltd.
  Castlewilder – 100%

77



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF PARENT GUARANTY
Please see attached.

78



--------------------------------------------------------------------------------



 



SCHEDULE 9
FORM OF CTL GUARANTY
Please see attached.

79



--------------------------------------------------------------------------------



 



SIGNATORIES

              THE BORROWER    
 
            CASTLEWILDER    
 
           
By:
  /s/ R.L. Smith McKeithen          
 
  Name:   R.L. Smith McKeithen    
 
  Title:   Director    
 
           
 
  Address:   Wilton Place,    
 
      Dublin 2    
 
      Ireland    
 
           
 
  Attention:   Office of the General Counsel    
 
     
 
   
 
           
 
  Facsimile:   + 353-1-805-4310
 
   
 
            With a copy of all notices to the Borrower to be delivered:    
 
           
 
  Address:   Cadence Design Systems, Inc.    
 
      2655 Seely Avenue    
 
      San Jose, California 95134    
 
      USA    
 
           
 
  Attention:   Chief Financial Officer    
 
           
 
  Facsimile:   +1 (408) 944-7168    

Signature Page 1 to Term Facility Agreement



--------------------------------------------------------------------------------



 



              THE ADMINISTRATIVE AGENT    
 
            BANK OF AMERICA, N.A.,     as Administrative Agent    
 
           
By:
  /s/ Tiffany Shin          
 
  Name:   Tiffany Shin    
 
  Title:   Assistant Vice President    
 
                (Notices for Payments and Requests for Credit Extensions):    
 
           
 
  Address:   Bank of America, N.A.    
 
      Credit Services West    
 
      Mail Code: CA4-702-02-25    
 
      2001 Clayton Road    
 
      Floor 2, Building B    
 
      Concord, California 94520-2405    
 
           
 
  Facsimile:   (888) 969-9267    
 
           
 
  Attention:   Shelby Boganwright    
 
                (Other Notices as Administrative Agent):    
 
           
 
  Address:   Bank of America, N.A.    
 
      Agency Management    
 
      Mail Code: WA1-501-37-20    
 
      800 Fifth Avenue, Floor 37    
 
      Seattle, Washington 98104    
 
           
 
  Facsimile:   (206) 358-0971    
 
           
 
  Attention:   Tiffany Shin    

Signature Page 2 to Term Facility Agreement



--------------------------------------------------------------------------------



 



THE LENDERS
BANK OF AMERICA, N.A.

             
By:
  /s/ Fred L. Thorne          
 
  Name:   Fred L. Thorne    
 
  Title:   Managing Director    
 
                (Notices for Payments and Requests for Credit Extensions):    
 
           
 
  Address:   Bank of America, N.A.    
 
      Credit Services West    
 
      Mail Code: CA4-702-02-25    
 
      2001 Clayton Road    
 
      Floor 2, Building B    
 
      Concord, California 94520-2405    
 
           
 
  Facsimile:   (888) 969-9267    
 
           
 
  Attention:   Shelby Boganwright    
 
                (Other Notices):    
 
           
 
  Address:   Bank of America, N.A.    
 
      Mail Code: CA5-801-13-09    
 
      600 Montgomery Street, 13th Floor    
 
      San Francisco, California 94111-2702    
 
           
 
  Facsimile:   (415) 627-2370    
 
           
 
  Attention:   Fred Thorne    

Signature Page 3 to Term Facility Agreement



--------------------------------------------------------------------------------



 



ALLIED IRISH BANKS, P.L.C.

             
By:
  /s/ Norman M. Fitzgerald          
 
  Name:   Norman M. Fitzgerald    
 
  Title:   Senior Manager    
 
                (Notices for Payments and Requests for Credit Extensions):    
 
           
 
  Address:   Iona House    
 
      152 Shelbourne Road    
 
      Ballsbridge    
 
      Dublin 4    
 
      Ireland    
 
           
 
  Facsimile:   + 353 1 6603529    
 
           
 
  Attention:   Patrick O’Keeffe    
 
                (Other Notices):    
 
           
 
  Address:   AIB International Corporate Banking    
 
      Bankcentre – Block C1    
 
      Ballsbridge    
 
      Dublin 4    
 
      Ireland    
 
           
 
  Facsimile:   + 353 1 6682508    
 
           
 
  Attention:   Norman Fitzgerald    

Signature Page 4 to Term Facility Agreement



--------------------------------------------------------------------------------



 



BNP PARIBAS

             
By:
  /s/ Matthew Harvey          
 
  Name:   Matthew Harvey    
 
  Title:   Managing Director    
 
           
By:
  /s/ Sandra F. Bertram          
 
  Name:   Sandra F. Bertram    
 
  Title:   Vice President    
 
                (Notices for Payments and Requests for Credit Extensions):    
 
           
 
  Address:   BNP Paribas    
 
      919 3rd Avenue    
 
      New York, New York 10022    
 
           
 
  Facsimile:   (212) 841-2682    
 
           
 
  Attention:   Tom Kunz    
 
                (Other Notices):    
 
           
 
  Address:   BNP Paribas    
 
      One Front Street, 23rd Floor    
 
      San Francisco, California 94111    
 
           
 
  Facsimile:   (415) 398 8462    
 
           
 
  Attention:   Patricia Boussaroque    

Signature Page 5 to Term Facility Agreement



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, N.A., LONDON BRANCH

             
By:
  /s/ David F. Gibbs          
 
  Name:   David F. Gibbs    
 
  Title:   Senior Vice President    
 
                (Notices for Payments and Requests for Credit Extensions):    
 
           
 
  Address:   JPMorgan Chase Bank    
 
      1111 Fannin Street    
 
      9th Floor    
 
      Houston, Texas 77002    
 
           
 
  Facsimile:   (713) 374-4313    
 
           
 
  Attention:   Kabinet Kaba    
 
                (Other Notices):    
 
           
 
  Address:   JPMorgan Chase Bank    
 
      277 Park Avenue, 16th Floor    
 
      New York, New York 10172    
 
           
 
  Facsimile:   (646) 534-3078    
 
           
 
  Attention:   Anthony Galea    

Signature Page 6 to Term Facility Agreement



--------------------------------------------------------------------------------



 



MIZUHO CORPORATE BANK (USA)

             
By:
  /s/ Bertram Tang          
 
  Name:   Bertram Tang    
 
  Title:   Senior Vice President    
 
                (Notices for Payments and Requests for Credit Extensions):    
 
           
 
  Address:   Mizuho Corporate Bank (USA)    
 
      1800 Plaza Ten    
 
      Harborside Financial Ctr.    
 
      Jersey City, New Jersey 07311    
 
           
 
  Facsimile:   (201) 626-9941    
 
           
 
  Attention:   Hemangini Divatia    
 
                (Other Notices):    
 
           
 
  Address:   Mizuho Corporate Bank (USA)    
 
      1251 Avenue of the Americas    
 
      New York, New York 10020-1104    
 
           
 
  Facsimile:   (212) 282-4488    
 
           
 
  Attention:   Paulo Ferreira    

Signature Page 7 to Term Facility Agreement